Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.9 Page 1 of 61




                     EXHIBIT A
          Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.10 Page 2 of 61
                                          LEXINGTON INSURANCE COMPANY
                 Administrative Offices: 100 Summer Street, Boston, Massachusetts 02110-2103
                                                    (hereinafter called the Company)
                                  PUBLIC ENTITY SELECT5M RETAINED LIMIT LIABILITY POLICY
                                                     DECLARATIONS

        Policy No.: 048883349                                               Renewal of: NEW
        Item 1. First Named Insured and Address:
                 STATE OF UTAH

                 5120 STATE OFFICE BUILDING

                 SALT LAKE CITY, UT 84114-0002


        Item 2. Policy Period:
                From: 07/01/2013                To:   07/01/2014
                            (Effective Date)            (Expiration Date)
                            at 12 :01 a .m. Standard time at the address of the First Named insured shown above

        Item 3. Limits of Insurance:
                 A.1. Bodily Injury, Property Damage and Personal and                        $20,000,000
                      Advertising Injury Aggregate Limit:
                           Each Occurrence Limit:                                            $10,000,000
                           Automobile Each Occurrence Limit:                                 $10,000,000

                 A.2. Error and Omissions Aggregate Limit:                                   $20,000,000
                           Each Wrongful Act Limit:                                          $10,000,000

                 A.3. Employment Practices Aggregate Limit:                                  $20,000,000
                           Each Employment Practices Wrongful Act Limit:                     $10,000,000

                 A.4. Employment Benefit Aggregate Limit:                                    $20,000,000
                           Each Employment Benefit Wrongful Act Limit:                       $ 1 0 000 000
                                                                                                   I     I




        Item 4. Retained Limit:
                 $ 1 000 000
                      I       I                  Any one occurrence or wrongful act or employment practices
                                                 wrongful act or employment benefit wrongful act or series of
                                                 continuous, repeated, or related occurrences or wrongful acts or
                                                 employment practices wrongful acts or employment benefit
                                                 wrongful acts

        Item 5. Premium:
                 A.       Total Advance Premium:          $ 717,500
                 B. Annual Minimum Premium: $ 717,500
                 C. Minimum Earned Premium: $                179,375
        Item 6. Audit Period: Not Subject to Audit
        Item 7. Schedule of Underlying Insurance: Per Attached Schedule of Underlying Insurance (if applicable)
        Item 8. Endorsements: Per Attached Form Schedule
        Item 9. Claims Servicing Organization: SELF ADM IN I STEREO CLAIMS

        Da~oflssue:         07/01/2013



LX8437 (12/08)
                                                                                  Authorized Representative OR
                                                                           Countersignature (In states where applicable}
              Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.11 Page 3 of 61

                                          FORMS SCHEDULE




   Named Insured:   STATE OF UTAH

   Policy No: 048883349                                                 Effective Date:   07/01/2013
   Form Number             Edition Date   Endorsement Number                  Title
   LX8437                    12/08                             PUBLIC ENTITY RET LIMIT DEC
   LX8438                    12/08                             PUBLIC ENTITY RET LIMIT TXT
   LX8703                    05/11           001               CRISIS RESPONSE COVERAGE ENDT
   LX8369                    11/07           002               ACT OF TERRORISM RET LIMITS
   MANUSCRIPT                                003               SCHOOL ENDORSEMENT
   MANUSCRIPT                                004               FUNGUS/MOLD EXCLUSION w/ LIMIT
   NAMEINSD                  02/94           005               NAMED INSURED AMENDMENT
   LX9466                    10/03           006               A. I. REQ'D BY WRITTEN CONTRACT
   MANUSCRIPT                                007               HEALTHCARE EXCL ENDORSEMENT
   MANUSCRIPT                                008               EXCLUSION FOR IMMUNITY GRANTED




DOC01 B(Ed.12/87)
LX0295
          Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.12 Page 4 of 61

                                     LEXINGTON INSURANCE COMPANY
                  Administrative Offices: 100 Summer Street, Boston, Massachusetts 02110-2103

                            PUBLIC ENTITY SELECTSM RETAINED LIMIT LIABILITY POLICY

        NOTICE: LOSS AMOUNTS INCLUDE DEFENSE COSTS AND AS SUCH, DEFENSE COSTS ARE
        INCLUDED WITHIN AND REDUCE THE APPLICABLE LIMIT OF INSURANCE. LOSS AMOUNTS ALSO
        APPLY AGAINST AND REDUCE THE RETAINED LIMIT.
        Various provisions in this Policy restrict coverage. Read the entire Policy carefully to determine
        rights, duties, and what is and is not covered.
        Throughout this Policy the words you and your refer to the Named lnsured(s) shown in the
        Declarations and any other person(s) or organization(s) qualifying as an insured under this Policy.
        The words we, us and our refer to the Company providing this insurance.
        Other words and phrases that appear in boldface have special meaning. Refer to SECTION II.
        DEFINITIONS.
        In consideration of the payment of the premium and in reliance upon the statements in the
        Declarations, we agree to provide as follows:
        SECTION I.       COVERAGES
        A.       INSURING AGREEMENTS
                 1. BODILY INJURY, PROPERTY DAMAGE, AND PERSONAL AND ADVERTISING INJURY
                    LIABILITY COVERAGE
                   We shall pay that portion of the ultimate net loss, in excess of the retained limit or
                   underlying insurance, whichever is greater, that the insured becomes legally obligated to
                   pay as loss amounts by reason of liability imposed by law or assumed under an insured
                   contract because of bodily injury, property damage, or personal and advertising injury
                   arising out of an occurrence during the Policy Period and to which this insurance applies.
             2. ERRORS AND OMISSIONS LIABILITY
                   We shall pay that portion of the ultimate net loss, in excess of the retained limit or
                   underlying insurance, whichever is greater, that the insured becomes legally obligated to
                   pay as loss amounts arising out of your wrongful act that occurs during the Policy Period
                   and arises solely in performing or failing to perform duties of the insured organization and
                   to which this insurance applies.
             3. EMPLOYMENT PRACTICES LIABILITY
                   We shall pay that portion of the ultimate net loss, in excess of the retained limit or
                   underlying insurance, whichever is greater, that the insured becomes legally obligated to
                   pay as loss amounts arising out of your employment practices wrongful act that occurs
                   during the Policy Period and arises solely in performing or failing to perform duties of the
                   insured organization and to which this insurance applies.
             4. EMPLOYEE BENEFIT LIABILITY
                   We shall pay that portion of the ultimate net loss, in excess of the retained limit or
                   underlying insurance, whichever is greater, that the insured becomes legally obligated to
                   pay as loss amounts arising out of your employment benefit wrongful act that occurs
                   during the Policy Period, in the administration of your employee benefit program and to
                   which this insurance applies.




LX8438 (12/08)                                         Page 1 of 24
          Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.13 Page 5 of 61

        B.       DEFENSE AND DEFENSE COSTS
                 1. We will have the right and duty to defend any claim or suit against the insured seeking
                    damages for bodily injury, property damage, or personal and advertising injury, wrongful
                    act(s), employment practices wrongful act(s), or employment benefit wrongful act(s) to
                    which this insurance applies, even if the claim or suit is groundless, false or fraudulent
                    when the retained limit, or total applicable limits of scheduled underlying insurance and any
                    applicable other insurance, whichever is greater, have been exhausted by the payment of
                    loss amounts to which this policy applies.

             2. We will have no duty to defend the insured against any claim or suit seeking damages for
                bodily injury, property damage, or personal and advertising injury, wrongful act(s),
                employment practices wrongful act(s), or employment benefit wrongful act(s) to which this
                insurance does not apply, including, but not limited to, any claim or suit excluded as a
                result of the application of Exclusion NN. Under no circumstances shall coverage provided
                by this Policy be any broader than coverage provided by scheduled underlying insurance
                providing coverage for the same or similar insurance risks.
             3. When we assume the defense of any claim or suit against the insured to which this
                insurance applies:
                    a.   We have the right to investigate, defend, and settle the claim or suit as we deem
                         necessary.

                    b.   We will pay the following, to the extent that they are not covered by scheduled
                         underlying insurance or any applicable other insurance:

                         i.    Premiums on bonds to release attachments for amounts not exceeding the
                               applicable limit of insurance of this Policy, but we are not obligated to apply for or
                               furnish any such bond;
                         ii.   Premiums on appeal bonds required by law to appeal a judgment in any suit not
                               exceeding the applicable limit of insurance of this Policy, but we are not obligated
                               to apply for or furnish any such bond;
                         iii. All court costs taxed against the insured in any suit;
                         iv. Pre-judgment interest awarded against the insured on that part of the judgment
                             within the applicable limits of insurance of this Policy we pay. If we make an offer
                             to pay the applicable limits of insurance of this Policy, we will not pay any
                             pre-judgment interest based on that period of time after the offer;
                         v.    All post-judgment interest that accrues after entry of judgment within the
                               applicable limits of insurance of this Policy we pay, and before we have paid,
                               offered to pay, or deposited in court that part of the judgment that is within the
                               applicable limits of insurance of this Policy; or
                         vi. Your expenses incurred with our consent or at our request.

             4.     Except as provided in Subparagraph B.1. above, we will have no duty to defend any suit
                    against the insured. We will, however, have the right, but not the duty, to participate in
                    the defense of any suit and the investigation of any claim to which this policy may apply.
                    If we exercise this right, we will do so at our own expense.
                 5. We will not defend any suit, or pay any attorney fees or litigation expenses including,
                    without limitation, the expenses described in subparagraph 3.b., above that accrue after
                    the applicable limits of insurance of this policy have been exhausted by the payment of
                    damages and we will have the right to withdraw from the further defense of such suit by
                    tendering control of said defense to the insured.
             6. All expenses we incur in the defense of any claim or suit are included within the limits of
                insurance, except for salaries of our employees, our office expenses, and any expenses of
                any claims or suit by the servicing organization we have engaged.




LX8438 (12/08)                                             Page 2 of 24
             Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.14 Page 6 of 61

               7.   If allegations of employment practices wrongful acts are not subsequently proved after a
                    trial by a final judgment or other adjudication adverse to you or if there is a dismissal of
                    the claim or suit before a trial, we will reimburse you up to fifty percent (50%) of
                    reasonable defense costs you incur subject to a maximum amount of $250,000. However,
                    reimbursement of such defense costs will not be made by us to you if there is any kind of
                    settlement with a third party.
        SECTION II.        DEFINITIONS
        A.     Administration means:
                 1. Counseling employees, including their independents and beneficiaries, with respect to the
                    employee benefit program;
               2. Handling records in connection with the employee benefit program; and/or
               3. Effecting or terminating any employee's participation in a plan included in the employee
                  benefit program.
        B.     Automobile means a land motor vehicle, trailer or semi trailer; or, such land motor vehicles
               used in a transit or public transportation system operating over non-fixed routes as provided in
               the exception provisions of Exclusion CC.
        C.     Bodily Injury means bodily harm, sickness, disability or disease sustained by a person,
               including death resulting from any of these at any time. Bodily injury includes mental injury,
               mental anguish, humiliation, shock or death if resulting directly from bodily injury. Bodily injury
               shall include care, loss of services, loss of consortium, or death resulting at any time from the
               bodily injury.
        D.     Claim(s) means a written demand for monetary damages.
        E.       Dam means any artificial barrier, together with appurtenant works, which does or may
                 impound or divert water.
        F.       Employee includes a leased worker or a volunteer worker while acting within the scope of
                 his/her duties as such and performing work in relation to your insured organization.
        G.     Employee benefit program includes any employee benefit plan including, but not limited to, the
               following:
               Group life insurance, group accident or health insurance, profit sharing plans, pension plans
               and stock subscription plans provided that no one other than an employee (not including a
               leased worker or volunteer worker) may subscribe to such insurance or plans, unemployment
               insurance, social security benefits, workers' compensation and disability benefits.
        H.       Employment benefit wrongful act means any actual or alleged negligent act, error, or omission
                 in the administration of the employee benefit program.
        I.     Employment practices wrongful act shall mean any actual or alleged negligent act, error, or
               omission resulting in loss to:
                 1. A person arising out of any;
                    a.   Refusal to employ that person; or
                    b. Termination of that person's employment; or
                    c.   Employment related practices, policies, acts, errors, or omissions, including, but not
                         limited to, coercion, demotion, evaluation, retaliation, reassignment, discipline,
                         defamation, harassment, failure to promote, humiliation, discrimination; or acts, errors,
                         or omissions as described in this subparagraph 1.1.c. directed at a whistle-blower; or
                    d.   Discrimination on any basis, including, but not limited to, race, creed, religion, ethnic
                         background, national origin, age, handicap, sex or sexual orientation; but not
                         intentionally committed by you or at your direction.




LX8438 (12/08)                                           Page 3 of 24
--------------------------



                 Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.15 Page 7 of 61

                   2. The spouse, child, parent, brother or sister of that person as a consequence of loss to that
                        person to whom any of the employment-related practices described in subparagraphs.
                        1.1.a., 1.1.b., 1.1.c., or 1.1.d. above apply.
                   This coverage applies:
                     1. Whether you may be liable as an employee or in any other capacity; and
                   2. To any obligation to share damages with or repay someone else who must pay damages
                        because of the employment practices wrongful act.
            J.       First aid means the immediate and emergency care given to an ill or injured person before
                     regular medical aid can be obtained.
            K.     Hired automobile means an automobile used under contract on your behalf or loaned to you,
                   provided such automobile is not owned by you or registered in your name or in the name of
                   any of your employees or servants.
            L.     Hostile fire means a fire that becomes uncontrollable or breaks out from where it was intended
                   to be.
            M.     Incidental Medical Malpractice Services means the services of a licensed professional
                   employed by the insured organization or acting on behalf of the insured organization under
                   written contract, but only within the scope of their duties for the insured organization and in
                   the performance of:
                     1. paramedic and emergency medical technician services, including ambulance operations,
                        rendered or which should have been rendered to any person;
                   2. occupational physical examinations;
                   3. services rendered by nurses (other than nurses employed in a position as either a nurse
                      practitioner or physician's assistant);
                   4. services rendered by speech therapists, speech pathologists, nutritionists, psychologists,
                        audiologists, or physical therapists; or
                     5. services performed by coroners or medical examiners.
                   Incidental Medical Malpractice Services does not include any employment practice wrongful
                   act committed by such licensed professionals.
            N.       Insured contract means:
                     1. A contract for a lease of premises including but not limited to premises rented or loaned to
                        you;
                   2. A sidetrack agreement;
                   3. Any easement or license agreement;
                   4. An obligation, as required by ordinance;
                     5. An elevator maintenance agreement; or
                   6. That part of any other contract or agreement pertaining to your insured organization under
                      which you assume the tort liability of another party to pay for bodily injury, property
                      damage, or personal and advertising injury to a third person or organization. Tort liability
                      means a liability that would be imposed by law in the absence of any contract or
                      agreement.
                   An insured contract does not include that part of any contract or agreement that indemnifies
                   an architect, engineer, or surveyor, his agents or employees, for injury or damage arising out
                   of:
                     1. Preparing, approving or failing to prepare or approve maps, drawings, opinions, reports,
                        surveys, field orders, change orders, designs, or specifications; or




    LX8438 (12/08)                                           Page 4 of 24
-------------------------



              Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.16 Page 8 of 61

                 2. Giving directions or instructions, or failing to give them, if that is the primary cause of the
                        injury or damage.
            0.       Insured Organization means, any of the following:
                     1. a municipality, governmental body, governmental department, or governmental unit,
                 2. a religious organization or institution,
                 3. a school or school board,
                 4. a non-profit organization, or
                     5. a risk sharing pool or risk purchasing group,
                 which is specifically named as the Named Insured in the Declarations.
            P.   Joint powers authority(ies) means two (2) or more public agencies joined together by a joint
                 agreement in order to jointly exercise any power common to the contracting parties, including,
                 but not limited to, the power to create risk pooling and joint purchase of private insurance.
            Q.   Land subsidence means the movement of land or earth, including, but not limited to, sinking or
                 settling of land, earth movement, earth expansion and/or contraction, landslide, slipping, falling
                 away, caving in, eroding, earth sinking, and earth rising or shifting or titling.
            R.   Law Enforcement Services means the services of an insured in the performance of their duties
                 as a law enforcement official, officer, auxiliary officer, employee, or volunteer of a law
                 enforcement agency or department of the insured organization. Law Enforcement Services
                 does not include any employment practice wrongful act committed by such insureds.
            S.       Leased worker means a person leased to you by a labor leasing firm under an agreement
                     between you and the labor leasing firm, to perform duties related to the conduct of your
                     insured organization.
            T.       Loading or unloading means the handling of property:
                     1. While it is in or on an automobile; or
                 2. While it is being moved from an automobile to the place where it is finally delivered.
                 But loading or unloading does not include the movement of property by means of a mechanical
                 device, other than a hand truck, that is not attached to the automobile.
            U.   Loss amounts means damages and shall also include all fees, including legal fees, costs and
                 expenses, as well as those expenses described in subparagraph B.3.b. of SECTION I.
                 COVERAGES that we incur in connection with the defense and settlement of claims or suits
                 we defend. Loss amounts shall not include salaries of our employees.
            V.       Municipality means a legally incorporated or duly authorized association of inhabitants of a
                     limited area limited to the following: city, town, county, village, township, borough, hamlet,
                     burgh, or state.
            W.       Nuclear facility means:
                     1. Any nuclear reactor,
                 2. Any equipment or device or used for:
                        a.   Separating the isotopes of uranium or plutonium,
                        b.   Processing of utilizing spent fuel, or
                        c.   Handling, processing or packaging nuclear waste;
                 3. Any equipment or device used for the processing, fabricating, or alloying of special nuclear
                    material if any time the total amount or such material in your custody at the premises
                    where such equipment or device is located consists of or contains more that 25 grams of
                    plutonium or uranium 233, or any combination thereof, or more that 250 grams of uranium
                    235;




    LX8438 (12/08)                                            Page 5 of 24
             Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.17 Page 9 of 61

               4. Any structure, basin, excavation, premises or place prepared or used for the storage or
                    disposal of nuclear waste; or
                 5. The site on which 1. and 2. above are located, all operations conducted on those sites,
                    and all premises used for such operations.
        X.     Nuclear material means source material, special nuclear material or by-product material. Source
               material, special nuclear material and by-product material have the meanings given them in
               Atomic Energy Act of 1954 or in any law amendatory thereof.
        Y.     Nuclear reactor means any apparatus designed or used to sustain nuclear fission in a
               self-supporting chain reaction or to contain a critical mass of fissionable material.
        Z.     Occurrence means:
                 1. With respect to bodily injury or property damage, an accident, including continuous,
                    repeated, or related exposure to substantially the same general harmful conditions, which
                    results in bodily injury or property damage neither expected or intended from your
                    standpoint. All such exposure to substantially the same general harmful conditions will be
                    deemed to arise out of one occurrence.

                    In the event of continuing or progressively deteriorating damage over any length of time,
                    such damage shall be deemed to be one occurrence, and shall be deemed to occur only
                    when such damage first commences.
               2. With respect to personal and advertising injury, an offense arising out of your insured
                  organization work that causes personal and advertising injury. All damages that arise from
                  the same, related or repeated injurious material or act will be deemed to arise out of one
                  occurrence, regardless of the frequency or repetition thereof, the number and kind of
                  media used and the number of claimants.
        AA. Other insurance means a valid and collectible policy of insurance providing coverage for
            damages covered in whole or in part by this Policy.
               However, other insurance does not include scheduled underlying insurance, the retained limit
               or any policy of insurance specifically purchased to be excess of this Policy affording coverage
               that this Policy also affords.
        BB.    Owned automobile means an automobile owned by you or under long term lease to you.

        CC.    Personal and advertising injury means injury, including consequential bodily injury, arising out
               of one or more of the following offenses:
                 1. False arrest, detention or imprisonment;
               2. Malicious prosecution;
               3. The wrongful eviction from, wrongful entry into, or invasion of the right of private
                  occupancy of a room, dwelling or premises that a person occupies by or on behalf of its
                  owner, landlord or lessor;
               4. Oral or written publication of material that slanders or libels a person or organization or
                    disparages a person's or organization's goods, products or services;
                 5. Oral or written publication of material that violates a person's right of privacy; or
               6.    Infringing upon another's copyright, trade dress or slogan.
        DD. Pollutants means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke,
            vapor, soot, fumes, acids, alkalis, chemicals and waste material. Waste material includes
            materials which are intended to be or have been recycled, reconditioned or reclaimed.
               Pollutants shall not include potable water, water distributed to the consumer intended to be
               potable water, agricultural water, or water furnished to commercial users, or water used for
               fire suppression. Pollutants shall also not include smoke or fumes from a hostile fire.
        EE.    Products-completed operations hazard means all bodily injury and property damage occurring
               away from premises you own or rent and arising out of your product or your work except:




LX8438 (12/08)                                           Page 6 of 24
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.18 Page 10 of 61

                 1. Products that are still in your physical possession; or
              2. Work that has not yet been completed or abandoned.
              Your work will be deemed completed at the earliest of the following times:
                 1. When all of the work called for in your contract has been completed;
              2. When all of the work to be done at the site has been completed if your contract calls for
                 work at more that one job site; or
              3. When that part of the work done at a job site has been put to its intended use by any
                 person or organization other than another contractor or subcontractor working on the
                 same project.
              Work that may need service, maintenance, correction, repair or replacement, but which is
              otherwise complete, will be treated as completed.
              The products-completed operations hazard does not include bodily injury or property damage
              arising out of:
                 1. The transportation of property, unless the injury or damage arises out of a condition in or
                    on a vehicle owned or operated by you created by the loading or unloading of it by any
                    insured; or
              2. The existence of tools, uninstalled equipment or abandoned or unused materials.
        FF.      Property damage means:
                 1. Physical injury to or destruction of tangible property, including all resulting loss of use of
                    that property. All such loss of use will be deemed to have occurred at the time of the
                    physical injury that caused it; or
              2. Loss of use of tangible property that is not physically injured or destroyed. All such loss of
                 use will be deemed to have occurred at the time of the occurrence that caused it.
        GG. Retained limit means the retained limit applicable to each and every occurrence, wrongful act,
            employment practices wrongful act, or employment benefit wrongful act as shown in the
            Declarations and to which this insurance applies.
              The retained limit shall be reduced by the payment of loss amounts, but shall not be reduced
              by the salaries of your employees, your office expenses, or expenses of any claims servicing
              organization that you have engaged.
        HH. Retaliation means your employment practices wrongful act relating to or alleged to be in
            response to any of the following activities:
                 1. The disclosure or threat of disclosure by your employee to a superior or to any
                    governmental agency of any act by you which is alleged to be a violation of any federal,
                    state, local, or foreign law, common or statutory, or any rule or regulation promulgated
                    thereunder;
              2. The actual or attempted exercise by your employee of any right that such employee has
                 under law, including rights under workers' compensation laws, the Family and Medical
                 Leave Act, the American with Disabilities Act or any other law relating to employee rights;
              3. The filing of any claim or suit under the Federal False Claims Act of any other federal state,
                 local or foreign whistle-blower law; or
              4. Strikes of your employees.
        II.   Scheduled underlying insurance means:
                 1. The policy or policies of insurance and limits of insurance (plus any self-insured retention
                    applicable thereto) shown in the Schedule of Underlying Insurance;




LX8438 (12/08)                                           Page 7 of 24
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.19 Page 11 of 61

              2. automatically any renewal or replacement of any policy in subparagraph 11.1. above,
                     provided that such renewal or replacement provides equivalent coverage to and affords
                     limits of insurance equal to or greater than the policy being renewed or replaced; and
              3. Any other valid and collectible risk financing mechanism provided under a joint powers
                 authority.
              Scheduled underlying insurance does not include a policy of insurance specifically purchased
              to be excess of this policy affording coverage that this policy also affords.
        JJ.   Spent fuel means any fuel element or fuel component, solid or liquid, which has been used in
              or exposed to radiation in a nuclear reactor.
        KK. Suit means a civil proceeding in which damages are alleged because of bodily injury, property
            damage, or personal and advertising injury, wrongful act(s), employment practices wrongful
            act(s), or employment benefit wrongful act(s) to which this insurance applies. Suit includes:
                 1. An arbitration proceeding in which such damages are claimed and to which you must
                    submit or do submit with our consent; or
              2. Any other alternative dispute resolution proceeding in which such damages are claimed
                 and to which you submit with our consent.
        LL.   Ultimate net loss means the sum actually paid or payable due to a claim or suit for which you
              are liable either by a settlement to which we agreed or a final judgment, and shall include
              defense costs. Such sum will include proper adjustments for recoveries and salvage.
        MM. Underlying insurance refers to the policies listed in the schedule of underlying insurance and
                 includes:
                 1. Any renewal or replacement of such policies;
              2. Any other insurance (plus any self-insured retention applicable thereto) available to the
                 insured and providing coverage for an occurrence, wrongful act, employment practices
                 wrongful act, or employment benefit wrongful act covered under this Policy; and
              3. Any other valid and collectible risk financing mechanism provided under a joint powers
                 authority.
        NN. Underlying insurer means any insurer which provides a policy listed in the schedule of
              underlying insurance and includes any insurer which provided any renewal or replacement of
              such policies and any insurer which provides any other insurance available to you.
        00. Waste means any waste material containing by-product material and arising out of the
            operation by any person or organization of any nuclear facility included within the definition of
            nuclear facility.
        PP.   Whistle-blower means an employee, who discloses or threatens to disclose to a superior or
              any governmental agency, or who gives testimony relating to any action by you, which may
              be a violation of public policy as reflected in legislation, administrative rules, regulations or
              decisions, judicial decisions, or professional code of ethics.
        QQ. Wrongful act means:
              Any actual or alleged error or misstatement, omission, negligent act, or breach of duty
              including misfeasance, malfeasance, and nonfeasance by you, including, but not limited to,
              those constituted by:
                 1. Any violation of antitrust statutes;
              2. Any negligent ministerial act;
              3. Any faulty preparation or approval of maps, plans, reports, surveys, designs, bid
                 documents, bid specifications, other specifications, or inaccuracies due to estimates of
                 probable costs, but only if any of the afore listed services are provided by any insured for
                 another insured;




LX8438 (12/08)                                             Page 8 of 24
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.20 Page 12 of 61

        RR.   Your Product means:
                 1. Any goods or products, other than real property, manufactured, sold, handled, distributed
                    or disposed of by:
                    a.   You;
                    b.   A person or organization whose business or assets you have acquired; and
              2. Containers, other than vehicles, materials, parts or equipment furnished in connection with
                    such goods or products;
              Your product includes:
                 1. Warranties or representations made at any time with respect to the fitness, quality,
                    durability, performance or use of your product; and
              2. The providing of or failure to provide warnings or instructions.
        SS. Your Work means:
                 1. Work or operations performed by you or on your behalf; and
              2. Materials, parts or equipment furnished in connection with such work or operations.
              Your work includes:
                 1. Warranties or representations made at any time with respect to the fitness, quality,
                    durability, performance or use of your work; and
              2. The providing of or failure to provide warnings or instructions.
        SECTION Ill.       LIMITS OF INSURANCE
        A.    The Limits of Insurance shown in the Declarations and the rules below state the most we will
              pay in excess of your retained limit regardless of the number of:
                 1. Insureds. However, in the event that there are multiple municipalities as Named Insureds,
                    our Limits of Insurance shall apply separately to each municipality insured under this
                    Policy;
              2. Claims made or suits brought; or
              3. Persons or organizations making claims or bringing suits.
        B.    The Bodily Injury, Property Damage, and Personal and Advertising Injury Aggregate Limit as
              shown in the Declarations is the most we will pay for the sum of all loss amounts because of
              bodily injury, property damage, and/or personal and advertising injury, including loss amounts
              within the products-completed operation hazard, for which coverage is provided under
              subparagraph A.1. of the Insuring Agreements (SECTION I. COVERAGES), except for loss
              amounts because of bodily injury or property damage to which this insurance applies, caused
              by an occurrence and resulting from the ownership, maintenance or use of a covered
              automobile.
        C.    Subject to B. above, the Each Occurrence Limit as shown in the Declarations is the most we
              will pay for all loss amounts because of bodily injury, property damage, or personal and
              advertising injury arising out of one occurrence, for which coverage is provided under
              subparagraph A.1. of the Insuring Agreements (SECTION I. COVERAGES), except for loss
              amounts because of bodily injury or property damage to which this insurance applies, caused
              by an occurrence and resulting from the ownership, maintenance or use of a covered
              automobile.
        D.    The Automobile Each Occurrence Limit as shown in the Declarations is the most we will pay
              for all loss amounts because of bodily injury or property damage, for which coverage is
              provided under subparagraph A.1. of the Insuring Agreements (SECTION I. COVERAGES),
              arising out of one occurrence caused by the ownership, maintenance or use of a covered
              automobile regardless of the number of persons or organizations sustaining bodily injury or
              property damage.




LX8438 (12/08)                                         Page 9 of 24
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.21 Page 13 of 61

        E.   The Error and Omissions Aggregate Limit as shown in the Declarations is the most we will pay
             for the sum of all loss amounts because of wrongful acts for which coverage is provided under
             subparagraph A.2. of the Insuring Agreements (SECTION I. COVERAGES).
        F.   Subject to E. above, the Each Wrongful Act Limit as shown in the Declarations is the most we
             will pay for all loss amounts because of a single wrongful act for which coverage is provided
             under subparagraph A.2. of the Insuring Agreements (SECTION I. COVERAGES). All
             continuous, repeated, related, or interrelated wrongful acts will be deemed to be a single
             wrongful act and will be deemed to have occurred when the first of such wrongful acts
             occurs.

        G.   The Employment Practices Aggregate Limit as shown in the Declarations is the most we will
             pay for the sum of all loss amounts because of employment practices wrongful acts for which
             coverage is provided under subparagraph A.3. of the Insuring Agreements (SECTION I.
             COVERAGES).
        H.   Subject to G. above, the Each Employment Practices Wrongful Act Limit as shown in the
             Declarations is the most we will pay for all loss amounts because of a single employment
             practices wrongful act for which coverage is provided under subparagraph A.3. of the Insuring
             Agreements (SECTION I. COVERAGES). All continuous, repeated, related, or interrelated
             employment practices wrongful acts will be deemed to be a single employment practices
             wrongful act and will be deemed to have occurred when the first of such employment
             practices wrongful acts occurs.

        I.   The Employment Benefit Aggregate Limit as shown in the Declarations is the most we will pay
             for the sum of all loss amounts because of employment benefit wrongful acts for which
             coverage is provided under subparagraph A.4. of the Insuring Agreements (SECTION I.
             COVERAGES).
        J.   Subject to I. above, the Each Employment Benefit Wrongful Act Limit as shown in the
             Declarations is the most we will pay for all loss amounts because of a single employment
             benefit wrongful act for which coverage is provided under subparagraph A.4. of the Insuring
             Agreements (SECTION I. COVERAGES). All continuous, repeated, related, or interrelated
             employment benefit wrongful acts will be deemed to be a single employment benefit wrongful
             act and will be deemed to have occurred when the first of such employment benefit wrongful
             acts occurs.

        K.       Loss amounts include defense costs and as such, defense costs are included within and
                 reduce the applicable limit of insurance.
        L.   The retained limit as shown in the Declarations:
                 1. Shall be reduced by loss amounts paid for occurrences, wrongful acts, employment
                    practices wrongful acts, or employee benefit wrongful acts covered under this Policy; and

             2. Applies separately to each and every occurrence, wrongful act, employment practices
                wrongful act, or employee benefit wrongful act or series of continuous, repeated, or
                related occurrences, wrongful acts, or employee benefit wrongful acts; and
             3. Applies separately to each municipality insured under this Policy in the event that there are
                multiple municipalities as Named Insureds.
        M.   Our duty to pay any sums that you become legally obligated to pay arises only after there has
             been a complete expenditure of your retained limit or all underlying insurance, whether
             collectible or not, has been exhausted by means of payments for judgments, settlements, or
             defense costs. Your retained limit shall not be exhausted by your office expenses, employees'
             salaries, or expenses of any claims servicing organization that you have engaged. We will then
             be liable only for that portion of damages in excess of your retained limit up to our limits of
             insurance.
        N.   If the limits of insurance of the underlying insurance are less than your retained limit, you
             shall bear the risk of the difference. If the limits of insurance of the underlying insurance,
             however, are greater than your retained limit, this Policy is in excess of the greater limits.




LX8438 (12/08)                                         Page 1 O of 24
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.22 Page 14 of 61

        0.   The limits of insurance in effect when the first claim or suit is made and reported to us shall
             apply.
        P.   The Limits of Insurance apply separately to each consecutive annual period. The Policy Period
             begins with the effective date shown in the Declarations. If the Policy Period is extended after
             issuance for an additional period of less than twelve (12) months, the additional period will be
             deemed part of the last preceding period.
        SECTION IV.       WHO IS AN INSURED
        Insured means each of the following:
        A.   The Named Insured designated in the Declarations:
        B.   Those individuals who were or now are elected or appointed officials of the Named Insured,
             including members of its governing body or any other agencies, districts, authorities,
             committees, trustees, boards, commissions, or similar entity of the Named Insured, while
             acting on behalf of the Named Insured:
        C.   Any of your employees, servants, or volunteers while acting within the course and scope of
             their employment or duties as volunteers;
        D.   Any and all legally authorized joint power authority(ies) representing any listed Named Insured
             under this Policy. The following are also insureds with respect to such joint power
             authority(ies):
                 1. The municipality agencies participating as member agencies in the joint power
                    authority(ies), and any and all districts, authorities, committees, trustees, boards,
                    commissions, or similar entity subject to the direction or control of such agencies or for
                    which the board members act as governing body. The member agency includes all
                    departments and constituent agencies of the member agency; and
             2. Any person(s) who are past or present elected or appointed officers, employees, or
                authorized volunteers of the member agencies, whether or not compensated while action
                on behalf of the member agencies and within their scope of employment or volunteer
                capacities, including acting on boards at the direction of the agencies.
        E.   Any person:
                 1. Designated in paragraphs A. through D. with respect to any automobile not owned by you
                    that is used in your operations as a insured organization; and
             2.     Using any owned automobile or hired automobile or any person legally responsible for the
                    use thereof, provided that the automobile is being used with your permission.
             The coverage granted by this provision, however, does not apply to:
                 1. Any person operating an automobile while working in a business that sells, services,
                    repairs, delivers, tests, parks, or stores automobiles; or
             2. The owner or lessee of any hired automobile, other than the insured or any agent or
                employee of such owner or lessee.
        SECTION V. EXCLUSIONS
        This insurance does not apply to and we will not defend or pay for claims or suits against any
        insured:

        A.   For bodily injury or property damage, arising out of a wrongful act, employment practices
             wrongful act, or employee benefit wrongful act whether causing or contributing to such bodily
             injury or property damage. However, this exclusion does not apply to:
                 1. Bodily injury or property damage arising out of an occurrence. In such case, coverage
                    applies only to the occurrence and is subject to the terms and conditions of this Policy;




LX8438 (12/08)                                         Page 11 of24
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.23 Page 15 of 61

             2.     Bodily injury or property damage arising out of a wrongful act in the rendering or failing to
                    render Law Enforcement Services; or
             3.     Bodily injury or property damage arising out of a wrongful act in the rendering or failing to
                    render Incidental Medical Malpractice Services or first aid.
        B.   Arising out of the ownership, maintenance, loading or unloading, use or operation of any
             aircraft, airfields, runways, hangars, buildings or other properties in connection with aviation
             activities.
             However, in connection with airfields, runways, hangers, buildings or other properties in
             connection with aviation activities, this exclusion shall not apply to those areas open to the
             public for the purpose of entering, leaving or using the airport facilities, including parking lots
             and garages;
        C.       For which you, or any carrier as your insured, may be held liable under any workers' or
                 unemployment compensation law, disability benefits law or any similar law;
        D.   Arising out of the liability of your employee for bodily injury to another of your employee(s)
             injured in the course of his or her employment. However, this exclusion does not apply to
             liability assumed by you under any insured contract;
        E.   Arising out of any personal and advertising injury due to:
                 1. Breach of contract, other than misappropriation of advertising ideas under an implied
                    contract;
             2. The failure of goods, products or services to conform with advertised quality or
                    performance;
             3. The wrong description of the price of goods, products, or services; or
             4. Operations by an insured whose primary business is advertising, broadcasting, publishing
                or telecasting.
        F.       For property damage:
                 1. To property owned by you; or
             2. To aircraft in your care, custody or control or as to which you are for any purpose
                exercising physical control.
        G.   Arising out of any liability for which the insured is obligated to pay damages by reason of
             assumption of liability in a contract or agreement. This exclusion does not apply to liability for
             damages:
                 1. Assumed in a contract or agreement that is an insured contract provided the bodily injury,
                    property damage, or personal and advertising injury occurs subsequent to the execution of
                    the contract or agreement; or
             2. That you would have in the absence of the contract or agreement;
        H.   1.     For bodily injury or property damage due to an occurrence or loss due to wrongful act or
                    employment practices wrongful act which would not have occurred in whole or in part but
                    for the actual, alleged or threatened discharge, dispersal, seepage, migration, release or
                    escape of pollutants at any time;
             2. For any loss, cost, or expense arising out of any:
                    a.   Request, demand or order that any insured or others test for, monitor, clean up,
                         remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess the
                         effects of pollutants; or
                    b.   Claim or suit by, or on behalf of, a governmental authority for damages because of
                         testing for, monitoring, cleaning up, removing, containing, treating, detoxifying or
                         neutralizing, or in any way responding to, or assessing the effects of pollutants.




LX8438 (12/08)                                          Page 12 of 24
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.24 Page 16 of 61

                           However, 2.b. shall not apply to such loss, cost, or expense arising from any spill,
                           release, or other hazardous conditions at or from the premises, equipment, or
                           location(s) which you do not own, rent, control or occupy.
                     However, this exclusion shall not apply to the following:
                     i.    bodily injury if sustained within a building and caused by smoke, fumes, vapor or soot
                           produced by or originating from equipment that is used to heat, cool or dehumidify the
                           building, or equipment that is used to heat that building; water for personal use by the
                           building's occupants or their guests;
                     ii.   Any liability arising out of bodily injury or property damage due to an occurrence or
                           loss due to a wrongful act or employment practices wrongful act by you arising out of
                           heat, smoke, or fumes from a hostile fire;
                     iii. Any liability arising our of explosion, lightning, windstorm, vandalism or malicious
                          mischief, collapse, riot and civil commotion, flood, earthquake or collision, upset, or
                          overturn of an automobile or equipment;
                     iv. Any liability arising out of police use of mace, oleoresin capsicum (o.c.), pepper gas or
                         tear gas;
                     v. Weed abatement or spraying; or
                     vi. Any liability arising out of the products-completed operations hazard.
                     All bodily injury or property damage due to an occurrence or loss due to a wrongful act or
                     employment practices wrongful act arising from i., ii., iii., iv., v., or vi. above arising out of
                     the same, interrelated, associated, repeated or continual discharge, dispersal, release or
                     escape of pollutants shall be deemed an occurrence, wrongful act, or employment
                     practices wrongful act. The commencement of such discharge, dispersal, release or escape
                     of pollutants shall be recorded and reported to the Risk Manager or designated Department
                     Head within a seventy-two (72) period.
                     It is further agreed that regardless of whether any suit or claim against you has been
                     made, you shall give written notice to us or any of our authorized brokers within forty (40)
                     calendar days of the Risk Manager's or designated Department Head's recorded entry of
                     such discharge, dispersal, release or escape of pollutants which may result in liability for
                     bodily injury or property damage due to an occurrence or loss due to a wrongful act or
                     employment practices wrongful act as described in i., ii., iii., iv., v., or vi. above;
        I.       1. Arising out of the manufacture of, mining of, use of, sale of, installation of, removal of,
                     distribution of, or exposure to asbestos products, asbestos fibers, or asbestos dust; or
             2.      For any of your obligations to indemnify any party because of damage arising out of bodily
                     injury or property damage due to an occurrence or loss due to a wrongful act or
                     employment practices wrongful act at any time as a result of the manufacture of, mining
                     of, use of, sale of, installation of, removal of, distribution of, or exposure to asbestos,
                     asbestos products, asbestos fibers, or asbestos dust; or
             3.      For any of your obligations to defend any claim or suit against you seeking damages
                     arising out of bodily injury or property damage due to an occurrence or loss due to a
                     wrongful act or employment practices wrongful act, if such claim or suit results from or is
                     contributed to any combination of the following: manufacture of, mining of, use of, sale
                     of, installation of, removal of, distribution of, or exposure to asbestos, asbestos products,
                     asbestos fibers, or asbestos dust.
             We also shall not pay any cost related to the defense, investigation, and settlement of any
             such claim or suit as described in I., 2., or 3. above;
        J.       For liability:
                 1. With respect to which you are an insured under a nuclear energy liability policy by the
                    Mutual Atomic Energy Liability Underwriters, the American Nuclear Insurers, or the Nuclear
                    Insurance Association of Canada, or any successor organizations, or would be an insured
                    under any such policy but for its termination upon exhaustion of its limit of liability; or



LX8438 (12/08)                                            Page 13 of 24
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.25 Page 17 of 61

             2. Arising out of the hazardous properties of nuclear material with respect to which (a) any
                person or organization is required to maintain financial protection pursuant to the Atomic
                Energy Act of 1954, or any law amendatory thereof, or (b) you are, or had this Policy not
                been issued would be, entitled to indemnity from the United States of America, or any
                agency thereof, under any agreement entered into the United States of America, or any
                agency thereof, with any person or organization; or
             3. Arising out of the hazardous properties of nuclear material, if:
                     a.     The nuclear material is at any nuclear facility owned by, or operated by you or on your
                            behalf or has been discharged or dispersed therefrom;
                     b. The nuclear material is contained in spent fuel or waste at any time possessed,
                        handled, used, processed, stored, transported or disposed of by you or on your behalf;
                        or
                     c.     The damage or loss arises out of the furnishing by you of services, materials, parts    or
                            equipment in connection with the planning, construction, maintenance, operation         or
                            use of any nuclear facility, but if such facility is located within the United States   of
                            America, its territories or possessions, or Canada, this exclusion c. applies only      to
                            damage or loss to such nuclear facility and any property located at the facility.
                    We also shall not pay any cost related to the defense, investigation, and settlement of any
                    claim or suit.
        K.   Arising out of the failure or inability to supply or provide an adequate supply of electricity, fuel,
             or water arising out of the interruption of the electrical power, fuel, or water supply;
        L.   Arising out of a wrongful act by you or on your behalf in the handling of claims or suits within
             your retained limit whenever you investigate, defend, or settle such claims or suits or elect a
             third party to investigate, defend or settle such claims or suits;
        M.   Arising out of the effecting or failure to effect insurance contracts;
        N.   Arising out of the Employee Retirement Income Security Act of 1974 or amendments thereto;
        0.   Arising out of an alleged willful commission of a crime by you or other dishonest, fraudulent,
             or malicious act. At our discretion, however, we will pay for defense costs arising out of a civil
             suit until final adjudication, judgment, or settlement to which we have agreed. If the judgment
             or final adjudication is adverse to you, you will reimburse us for all costs associated with the
             defense.
             This exclusion shall not apply to any vicarious liability that any insured has with regard to the
             managerial, advisory, supervisory, or controlling obligations over the actions of another
                 insured.

        P.   Arising out of your wrongful act or your employment practices wrongful act for gain, profit, or
             advantage to which you are not legally entitled. At our discretion, however, we will pay for
             defense costs arising out of a civil suit for any claim or suit arising from an alleged willful
             commission of a crime by you or other dishonor, fraudulent or malicious act, for any claim or
             suit arising out of your wrongful act or your employment practices wrongful act for gain,
             profit, or advantage to which you are not legally entitled until final adjudication, judgment or
             settlement to which we have agreed. If the judgment or final adjudication is adverse to you,
             you will reimburse us for all costs associated with the defense;
             This exclusion shall not apply to any vicarious liability that any insured has with regard to the
             managerial, advisory, supervisory, or controlling obligations over the actions of another
                 insured;

        Q.       For personal and advertising injury:
                 1. Arising out of oral or written publication of material, if done by or at the direction of the
                    insured with knowledge of its falsity; or




LX8438 (12/08)                                             Page 14 of 24
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.26 Page 18 of 61

              2. Arising out of oral or written publication of material whose first publication took place
                    before the beginning of the Policy Period. All personal and advertising injury arising out of
                    publication of the same or similar material subsequent to the beginning of the Policy Period
                    is also excluded;
        R.    Arising out of the purchase, sale, or offer of sale, or solicitation of any security, debt, bank
              deposit or financial interest or instrument;
        S.    Arising out of any representations made at any time in relation to the price or value of any
              security, debt, bank deposit, or financial interest or instrument, including, but not limited to,
              advice given to any person to participate in any plan included in the employee benefit program;
        T.    Arising out of any depreciation or decline in price or value of any security, debt, bank deposit
              or financial interest or instrument;
        U.    Arising out of an insufficiency of funds to meet any obligation under any employee benefit
              program;
        V.    Arising out of act, error, or omission by the insured to effect and maintain insurance or
              bonding for plan property or assets of employee benefit program;
        W.    Arising out of failure of performance or performance under any contract by an insurer of
              benefits subject to the employee benefit program;
        X.       For any property damage arising out of land subsidence for any reason whatsoever;
        Y.    Arising out of direct condemnation of property or exercise of power of eminent domain by you
              or on your behalf, or inverse condemnation, or any taking of property by you which is
              compensable under the Fifth or Fourteenth Amendments to the United States Constitution, or
              any taking of property by you which is compensable under the law of the State in which the
              claim or suit is made;
              This exclusion shall not apply to physical injury or to destruction of tangible property, including
              all resulting loss of use of such property for which you may be legally responsible and for
              which recovery is sought for claims or suits for inverse condemnation, by whatever name
              called; provided, however, that in any case which a claim or suit for inverse condemnation, by
              whatever name called, is made against you, coverage shall only exist for physical injury to or
              destruction of tangible property, including all resulting loss of use of that property, and there
              shall be no coverage for reduced value of property (diminution of value), attorney fees, expert
              fees, severance damages, relocation costs or any other form of relief, however denominated;
        Z.    Arising out of the rupture, busting, over-topping, flooding, cracking, seepage, under-seepage,
              accidental discharge or partial or complete structural failure of any dam;
        AA. For wrongful acts arising out of refund of taxes, fees, or assessments;
        BB.   For liability arising out of, or in connection with, the operation of any hospital, clinic, or health
              care facility, owned or operated by the insured, including, but not limited to:
                 1. The rendering or failure to render:
                    a.   Medical, surgical, dental, x-ray or nursing service or treatment, or the furnishing of
                         food or beverages in connection therewith;
                    b. Any service or treatment related to physical or mental health or of a professional
                       nature;
                    c.   Any cosmetic or tonsorial service or treatment; or
              2. The furnishing of or dispensing of drugs or medical, dental or surgical supplies or
                    appliances.
                    This exclusion shall not apply to any liability arising out of:
                    a.   Incidental Medical Malpractice Services,
                    b.   Employment practice wrongful acts; or




LX8438 (12/08)                                            Page 15 of 24
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.27 Page 19 of 61

                     c.   The rendering or failing to render first aid.
        CC. For liability arising out of or in connection with any transit authority. transit system, or public
            transportation system owned, operated, or regulated by any insured. This exclusion shall not
            apply to transit or public transportation systems operation over non-fixed routes, including, but
            not limited to, Dial-a-Ride, senior citizen transportation, or handicapped person transportation
            or to contingent liability coverage where such services are contracted;
        DD. For injunctions, equitable relief, or any other form of relief other than the payment of monetary
              damages; or
        EE.      For liability arising out of or in connection with the operation of any school, owned or operated
                 by you.
        FF.      For liability, however caused, arising directly or indirectly out of:
                 1. War, including undeclared or civil war; or
              2. Warlike action by a military force, including action in hindering or defending against an
                     actual or expected attack, by any government, sovereign or other authority using military
                     personnel or other agents; or
              3.     Insurrection, rebellion, revolution, usurped power, or action taken by governmental
                     authority in hindering or defending against any of these.
              This exclusion does not apply to the use or threatened use of "terrorism".
              As used in this exclusion, "terrorism" means the use or threatened use of force or violence
              against person or property, or commission of an act dangerous to human life or property, or
              commission of an act that interferes with or disrupts an electronic or communication system,
              undertaken by any person or group, whether or not acting on behalf of or in any connection
              with any organization, government, power, authority or military force, when the effect is to
              intimidate, coerce or harm:
                 1. A government;
              2. The civilian population of a country, state or community; or
              3. To disrupt the economy of a country, state or community.
              So long as the Terrorism Risk Insurance Act of 2002 (the "Act") is in effect, "terrorism"
              includes an act of terrorism as defined by Section 102. Definitions of the Act and any
              revisions or amendments thereto.
        GG. For liability or any other loss, cost or expense, including, but not limited to losses, costs or
            expenses related to, arising from or associated with clean-up, remediation, containment,
            removal or abatement, caused directly or indirectly, in whole or in part, by:
                 1. Any "fungus(i)", "molds(s)", mildew or yeast, or
              2. Any "spore(s)" or toxins created or produced by or emanating from such "fungus(i)",
                     "mold(s)", mildew or yeast, or
              3. Any substance, vapor, gas, or other emission or organic or inorganic body substance
                 produced by or arising out of any "fungus(i)", "mold(s)", mildew or yeast, or
              4. Any material, product, building component, building or structure, or any concentration of
                     moisture, water or other liquid within such material, product, building component, building
                     or structure, that contains, harbors, nurtures or acts as a medium for any "fungus(i)",
                     "mold(s)", mildew, yeast or "spore(s)" or toxins emanating therefrom,
              regardless of any other cause, event, material, product and/or building component that
              contributed concurrently or in any sequence to that bodily injury or property damage, loss,
              cost or expense.

                 For the purpose of this exclusion, the following definitions are added to the policy:




LX8438 (12/08)                                             Page 16 of 24
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.28 Page 20 of 61

              "Fungus(i)" includes, but is not limited to, any of the plants or organisms belonging to the
              major group fungi, lacking chlorophyll, and including molds, rusts, mildews, smuts, and
              mushrooms.
              "Mold(s)" includes, but is not limited to, any superficial growth produced on damp or decaying
              organic matter of on living organisms, and fungi that produce molds.
              "Spore(s)" means any dormant or reproductive body produced by or arising or emanating out
              of any "fungus(i)", "mold(s)", mildew, plants, organisms or microorganisms.
        HH. 1.      For liability for past, present or future claims arising in whole or in part, either directly or
                    indirectly, out of the manufacture, distribution, sale, resale, rebranding, installation, repair,
                    removal, encapsulation, abatement, replacement or handling of, exposure to, ingestion of
                    or testing for, lead whether or not the lead is or was at any time airborne as a particle,
                    contained in a product, carried on clothing, inhaled, transmitted in any fashion or found in
                    any form whatsoever;
              2. The costs of clean up or removal of lead or products and materials containing lead;
              3. The costs of such actions as may be necessary to monitor, assess and evaluate the release
                 or threat of same, or lead or products and material containing lead;
              4. The cost of disposal of lead substances or the taking of such other action as may be
                    necessary to temporarily or permanently prevent, minimize or mitigate damage to the
                    public health or welfare or to the environment, which may otherwise result; or
                 5. The cost of compliance with any law or regulation regarding lead.
        II.   1.    Bodily injury, sickness, disease, occupational disease, disability, shock, death, mental
                    anguish or mental injury, and/or any other type of injury, loss, cost, damage, or expense
                    sustained by any person for the real or alleged emergence, contraction, aggravation or
                    exacerbation of any form of silicosis or any other disease of the human body caused by,
                    arising out of, or resulting from the manufacture, mining, use, sale, removal, or distribution
                    by any person or organization of silica, silica products, silica fibers or silica dust, or the
                    exposure to silica, silica products, silica fibers or silica dust; or
              2. Any obligation of the insured to defend and/or indemnify any party because of damages
                 arising out of such bodily injury, sickness, disease, occupational disease, disability, shock,
                 death, mental anguish or mental injury, at any time caused by, arising out of, or resulting
                 from the manufacture of, mining of, use of, sale of, removal of, distribution of, or
                 exposure to silica, silica products, silica fibers or silica dust.
        JJ.   For any claim or suit alleging or asserting that any act or omission violates any statute,
              ordinance or regulation of any federal, state or local government, including any amendment of
              or addition to such laws, that includes, addresses or applies to the sending, transmitting or
              communicating of any material or information ..
        KK.      For any claim or suit arising out of the loss of, loss of use of, damage to, corruption of,
                 inability to access or inability to manipulate electronic data.
              As used in this exclusion, electronic data means information, facts or        programs stored as or
              on, created or used on, or transmitted to or from computer software,          including systems and
              applications software, hard or floppy disks, CD-ROMS, tapes, drives,           cells, data processing
              devices or any other media which are used with electronically controlled      equipment.
        LL.   If coverage for a claim or suit under this policy is in violation of any United States of America
              economic or trade sanctions, including but not limited, sanctions administered and enforced by
              the United States Treasury Department's Office of Foreign Assets Control ("OFAC"), then
              coverage for that claim or suit will be null and void.
        MM. For any claim or suit under any Uninsured Motorist, Underinsured Motorist, or No-Fault law, or
              any similar law, and to any sums you may be legally entitled to recover as damages from the
              owner or operator of any uninsured or underinsured automobile because of bodily injury and
              property damage sustained by any insured, caused by an occurrence and arising out of the
              ownership, maintenance, operation, use, loading or unloading of such automobile.




LX8438 (12/08)                                           Page 17 of 24
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.29 Page 21 of 61

        NN. For any liability which:
                 1. is not covered by the scheduled underlying insurance by reason of an exclusion contained
                    in or at any time added to such scheduled underlying insurance; or
              2. is in any way subject to a sublimit which is less than the limits of insurance of such
                 scheduled underlying insurance.
        00. For any liability arising out of the Workers' Adjustment and Retraining Notification Act, Public
            Law 100-379 (1988), or any amendment thereto, or any similar federal, state, or local law.
        PP.   For any claim or suit arising out of or associated with a lockout, strike, picket line, replacement
              or other similar actions in connection with labor disputes or labor negotiations. This exclusion
              shall not apply to a claim brought by an employee(s) alleging wrongful termination or
              retaliation as a result of strike activity or union involvement.
        QQ. For any liability incurred by any insured to modify any building or property in order to make
            said building or property more accessible or accommodating to any disabled person.
        RR.   From any liability for failure to pay wages earned by an employee, including but not limited to
              any claim brought under the overtime compensation or minimum wage provisions of the Fair
              Labor Standards Act, 29 U.S.C. 201 et seq., or any state or local law governing the payment
              of overtime compensation or minimum wage. However, this exclusion does not apply to any
              claim brought pursuant to the Equal Pay Act, 29 U.S.C. s. 206 (d).
        SECTION VI.       GENERAL CONDITIONS
        A.    Appeals
              If you or your underlying insurers do not appeal a judgment in excess of your retained limit,
              we have the right to make such an appeal. If we elect to appeal, the cost incurred for the
              appeal will be at our expense and not included within our Limits of Insurance. Our liability on
              such an award or judgment shall not exceed our Limits of Insurance as stated in the
              Declarations.
        B.    Arbitration
              In the event of a disagreement as to the interpretation of this policy (except with regard to
              whether this policy is void or voidable), it is mutually agreed that such dispute shall be
              submitted to binding arbitration before a panel of three (3) Arbitrators consisting of two (2)
              party-nominated (non-impartial) Arbitrators and a third (impartial) Arbitrator (hereinafter
              "umpire") as the sole and exclusive remedy.
              The party desiring arbitration of a dispute shall notify the other party, said notice including the
              name, address and occupation of the Arbitrator nominated by the demanding party. The other
              party shall, within 30 days following receipt of the demand, notify in writing the demanding
              party of the name, address and occupation of the Arbitrator nominated by it. The two (2)
              arbitrators so selected shall, within 30 days of the appointment of the second Arbitrator,
              select an umpire. If the Arbitrators are unable to agree upon an umpire, the selection of the
              umpire shall be submitted to the Judicial Arbitration and Mediation Services (hereinafter,
              "JAMS"). The umpire shall be selected in accordance with Rule 15 (as may be amended from
              time to time) of the JAMS Comprehensive Arbitration Rules and Procedures for the selection
              of a sole arbitrator.
              The parties shall submit their cases to the panel by written and oral evidence at a hearing time
              and place selected by the umpire. Said hearings shall be held within 30 days of the selection
              of the umpire. The panel shall be relieved of all judicial formality, shall not be obligated to
              adhere to the strict rules of law or of evidence, shall seek to enforce the intent of the parties
              hereto and may refer to, but are not limited to, relevant legal principles. The decision of at
              least two (2) of the three (3) panel members shall be binding and final and not subject to
              appeal except for grounds of fraud and gross misconduct by the Arbitrators. The award will be
              issued within 30 days of the close of the hearings. Each party shall bear expenses of its
              designated Arbitrator and shall jointly and equally share with the other the expense of the
              umpire and the arbitration.




LX8438 (12/08)                                        Page 18 of 24
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.30 Page 22 of 61

             The arbitration proceeding shall take place in the vicinity of the first Named lnsured's mailing
             address as shown in the Declarations or such other place as may be mutually agreed by the
             first Named Insured and us. The procedural rules applicable to this arbitration shall, except as
             provided otherwise herein, be in accordance with the JAMS Comprehensive Arbitration Rules
             and Procedures.
        C.       Examination of Your Books and Records
             We may audit and examine your books and records as they relate to this Policy at any time
             during the Policy Period and for up to three (3) years after the expiration or termination of this
             policy.
        D.       Bankruptcy or Insolvency
             Your bankruptcy, insolvency or inability to pay, or the bankruptcy, insolvency or inability to
             pay of any of your underlying insurers will not relieve us from the payment of any claim or suit
             covered by this Policy.
             But under no circumstances will such bankruptcy, insolvency, or inability to pay in any way
             increase our liability or require us to drop down or in any way replace your retained limit or
             assume any obligation associated with your retained limit or scheduled underlying insurance.
        E.   Cancellation/Change/Nonrenewal
                 1. If this Policy has been in effect for more than sixty (60) days, we may not cancel this
                    Policy unless for non-payment of premium. You may cancel this Policy at any time, by
                    surrendering the Policy to us or to any of our authorized brokers or by mailing to us
                    written notice stating when thereafter the cancellation shall be effective. If we cancel this
                    Policy because you have failed to pay a premium when due, we may cancel this Policy by
                    mailing written notice of cancellation to you at the address shown in the Declarations
                    starting when, not less than twenty (20) days thereafter, such cancellation shall be
                    effective. Mailing such notice to you at your mailing address shown in the Declarations will
                    be sufficient to prove cancellation.
             2. If this Policy has been in effect for less than sixty (60) days and is not a renewal, we may
                      cancel this Policy by mailing or delivering to the first Named Insured written notice of
                      cancellation at least seventy-five (75) days before the effective date of cancellation if there
                      has been:
                      a.   A material misstatement or misrepresentation, or
                      b.   Failure to comply with underwriting requirements established by us.
             3. The Policy Period will end on the day and hour stated in the cancellation/nonrenewal
                notice.
             4.       If we cancel, the final premium will be calculated pro rata based on the time this Policy
                      was in force. The final premium will not be less than the pro rata share of the Minimum
                      Premium as shown in the Declarations.
                 5.   If you cancel, the earned premium shall be computed in accordance with the customary
                      short rate table and procedure, which is subject to the annual Minimum Earned Premium.
             6. A premium adjustment will be made at the time of cancellation or as soon as practicable
                thereafter, but the cancellation will be effective even if we have not made or offered any
                refund due you. Our check or our representative's check, mailed or delivered, shall be
                sufficient tender of any refund due you.
             7. The first Named Insured, in the Declarations, will act on behalf of all other insureds with
                respect to the giving and receiving of notice of cancellation/change/nonrenewal and the
                receipt of any refund that may become payable under this Policy.




LX8438 (12/08)                                            Page 19 of 24
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.31 Page 23 of 61

             8.     If we elect to renew this Policy and the renewal is subject to a premium increase of
                    twenty-five percent (25%) or greater, or a reduction in Limits of Insurance, or a substantial
                    reduction in coverage, then we shall mail written notice of the change(s) to the first
                    Named Insured and our authorized broker (at the mailing address shown on the Policy) at
                    least sixty (60) days before the expiration date of this Policy. If we fail to provide sixty
                    (60) days notice, this Policy shall remain in effect for sixty (60) days after the date of
                    mailing the notice or until the effective date of the replacement coverage is obtained by the
                    first Named Insured, whichever occurs first. If the first Named Insured elects not to renew,
                    and earned premium for the period of extension of the terminated Policy will be calculated
                    pro rata at the lower of the current or previous year's rate. If the first Named Insured
                    accepts the renewal, the premium increase, if any, and other changes, then such changes
                    are effective the day following the expiration date of this current Policy.
             9. We may nonrenew this Policy by giving written notice of nonrenewal to the first Named
                Insured and our authorized broker, (at the mailing address shown on this Policy) no less
                than ninety (90) days prior to the expiration date of the Policy. If we fail to mail or deliver
                the notice of nonrenewal, we will extend this existing Policy for an additional ninety (90)
                days. Notice of nonrenewal will not be required if: (a) we have offered renewal, (b) you
                have replaced coverage or (c) you have agreed in writing to replace coverage. If we
                provide such notice and extend this Policy for ninety (90) days or less, an additional notice
                of non renewal is not required.
        F.   Conformance to Statute
             To the extent a term or condition of this Policy conflicts with a statute of the state within
             which this Policy is issued, this Policy shall be amended to conform to the minimum
             requirement of the statute.
        G.   Duties in The Event of an Occurrence or Wrongful Act, Employment Practices Wrongful Act,
             or Employee Benefit Wrongful Act or Claim or Suit
                 1. General Reporting Requirements
                    a.   You must notify us as soon as practicable of an occurrence, wrongful act, employment
                         practices wrongful act, or employment benefit wrongful act which may result in a
                         claim or suit under this Policy. To the extent possible, notice should include:
                         i.    How, when, and where the occurrence, wrongful act, employment practices
                               wrongful act, or employee benefit wrongful act took place;
                         ii.   Names and addresses of any injured persons and witnesses; and
                         iii. The nature and or location of any injury or damage arising out of the occurrence,
                              loss arising out of the wrongful act, employment practices wrongful act, or
                               employment benefit wrongful act.
                    b.   If a claim is made or suit is brought against you that is reasonably likely to involve this
                         Policy, you must notify us in writing as soon as practicable.
                    c.   You and any other involved insured must:
                         i.    Cooperate with the underlying insurers;
                         ii.   Comply with the terms and conditions of the underlying insurance; and
                         iii. Pursue all rights of contributions or indemnity against any person or organization
                              who may be liable to you because of bodily injury, or property damage, personal
                              and advertising injury, wrongful act, employment practices wrongful act, or
                              employment benefit wrongful act under this Policy or any underlying insurance.
                              This condition, however, shall not apply to the self insured retention of the retained
                               limit.




LX8438 (12/08)                                            Page 20 of 24
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.32 Page 24 of 61

                    d. When we believe that a claim or suit may exceed the retained limit, we may join you
                       and, if applicable, the underlying insurer in the investigation, settlement and defense of
                       all claims and suits in connection with such occurrence, wrongful act, employment
                       practices wrongful act, or employment benefit wrongful act. In such event, we and
                       you will cooperate fully with each other.
             2. Special Serious Claims Reporting Requirements
                    You shall give us prompt written notice of all occurrences, wrongful acts, employment
                    practices wrongful acts, or employment benefit wrongful acts for claims or suits of which
                    you become aware which involve:
                    a.   A serious case where, in your judgment or the judgment of your defense counsel, the
                         claim or suit is likely to exceed 50% of the retained limit;
                    b. A demand or demands where the total of such demands is greater than 50% of the
                       retained limit;
                    c.   Death;
                    d.   Paralysis, paraplegia, quadriplegia;
                    e.   Loss of eye(s) or limb(s);
                    f.   Spinal cord or brain injury;
                    g. Sensory organ or nerve injury, or neurological deficit;
                    h. Serious burns;
                    i.   Substantial disability or disfigurement; or
                    j.   Loss of work time of six months or more.
             3. Such notice is to be sent with all pertinent facts as respect GENERAL CONDITIONS,
                paragraphs G .I. and 2. to:


                    100 Summer Street
                    Boston, MA 02110
                    Attention: Claims Department
        H.       First Named Insured
             The insured first named in Item I. in the Declarations is authorized to act on behalf of all
             Named Insureds and other insureds with respect to the giving and receiving of notice of
             cancellation and to receiving any return premium that may become payable under this Policy.
             The insured first named in Item I. in the Declarations is responsible for the payment of all
             premiums, but the Named Insureds jointly and severally agree to make such premium
             payments in full if the insured first named in Item I. fails to pay the amount due within thirty
             (30) days after we give a written demand for payment to the insured first named in Item I.
        I.       Inspection
             We have the right, but are not obligated, to inspect your premises and operations at any time.
             Our inspections are not safety inspections. They relate only to the insurability of your premises
             and operations and the premiums to be charges. We may give you reports on the conditions
             we find. We may also recommend changes. We do not, however, undertake to perform the
             duty of any person or organization to provide for the health or safety of your employees or the
             public. We do not warrant the health and safety conditions of your premises or operations or
             represent that your premises or operations comply with laws, regulations, codes or standards ..
        J.       Legal Actions Against Us
                 There will be no right of action against us under this insurance unless:
                 1. You have complied with all the terms and conditions of this Policy; and




                                                          Page 21 of 24
LX8438 (12/08)
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.33 Page 25 of 61

             2. The amount you owe has been determined with our consent or by actual trial and final
                judgment.
             This insurance does not give anyone the rig ht to add us as a defendant in an action against
             you to determine your liability.
        K.   Other Insurance
             If other valid and collectible insurance or group coverage under a joint powers authority applies
             to a claim or suit that is also covered by this Policy, and subject to SECTION Ill. LIMITS OF
             INSURANCE of this Policy, this Policy will apply excess of the other insurance, whether this
             other insurance is primary, excess, contingent, or issued on any other basis. This provision,
             however, will not apply if the other insurance is specifically written to be excess of this Policy.
        L.   Our Right of Approval
             We reserve the right to approve defense counsel for claims or suits likely to exceed your
             retained limit.
        M.       Policy Changes
             This Policy contains all the agreements between you and us concerning this insurance. The
             first Named Insured in the Declarations is authorized to make changes in this Policy with our
             written consent. This Policy can only be changed by a written endorsement we issue and
             make a part of this Policy.
             Notice to any broker or knowledge possessed by a broker or any other person will not effect a
             waiver or change in any part of this Policy.
        N.       Policy Period
             The Policy Period commences on the effective date shown in the Declarations. The period
             ends on the earlier of either the expiration date or the effective date of cancellation of this
             Policy. If you became an insured under the Policy after the effective date, the Policy Period
             begins on the date you became an insured.
        0.       Policy Territory
             This Policy applies to occurrences, wrongful acts, and employment benefit wrongful acts
             anywhere in the world, but only if a claim is made and a suit is brought for such occurrence,
             wrongful act, employment practices wrongful act, and employment benefit wrongful act in the
             United States of America.
        P.       Premium and Audit
                 1. We will compute all premiums for this policy in accordance with our rules and rates.
             2. If the premium for this policy is a flat premium, it is not subject to adjustment, except that
                additional premiums may be required for any additional exposures and/or insureds.
                     The premium shown as the Total Advance Premium in item 5. A. of the Declarations is a
                     deposit premium only. If the Policy is subject to audit adjustment, the actual exposure base
                     will be used to compute the earned premium. If the earned premium is greater than the
                     Total Advance Premium, the first Named Insured will pay the difference to us, due and
                     payable upon notice. Subject to the Annual Minimum Premium shown in Item 5. B. of the
                     Declarations, if the earned premium is less than the Total Advance Premium, we will return
                     the difference to the first Named Insured.
             3. The first Named Insured must keep records of the information we need for premium
                computation, and send us copies at such times as we may request. The first Named
                Insured shown on the Declarations is responsible for the payment of all premiums and will
                be the payee for any return premiums we pay.
        Q.   Separation of Insureds
             Except with respect to the Limits of Insurance Section of this Policy and any rights or duties
             specifically assigned to the first Named Insured designated in the Declarations, this insurance
             applies:



LX8438 (12/08)                                          Page 22 of 24
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.34 Page 26 of 61

                 1. As if each Named Insured were the only Named Insured; and
             2. Separately to each insured against whom a claim is made or suit brought.
        R.   Transfer of Your Rights of Recovery
             If you have rights to recover all or part of any payment we have made under this Policy, those
             rights are transferred to us. You must do nothing after such payment to impair these rights
             and you must help us enforce them.
             Any recoveries shall be applied as follows:
                 1. Any person or organization, including yours, that has paid an amount in excess of the
                    applicable limit of insurance of this policy will be reimbursed first;
             2. We then will be reimbursed up to the amount we have paid; and
             3.     Lastly, any person or organization, including yours that has paid an amount over which
                    this policy is excess is entitled to claim the remainder.
                 Expenses incurred in the exercise of rights of recovery shall be apportioned between the
                 interests, including yours, in the ratio of their respective recoveries as finally settled.
        S.   Transfers of Your Rights and Duties
             The interest of any insured is not assignable. Your rights and duties under this Policy may not
             be transferred without our written consent.
             If you are declared legally bankrupt, your rights and duties will be transferred to your legal
             representative but only while acting within the scope of his duties as your legal representative.
             However, notice of cancellation sent to the first "Named Insured" designated in Item 1 of the
             Declaration and mailed to the address show in this policy will be sufficient notice to affect
             cancellation of this policy
        T.       Representation of Fraud
                 By accepting this policy, you agree:
                 1. The statements in the Declarations are accurate and complete;
             2. Those statements are based upon representation you made to us;
             3. We have issued this policy in reliance upon your representation; and
             4.     This policy is void in any case of fraud by you as it relates to this policy or any claim or
                    suit under this policy.
        U.   Service of Suit
             In the event of our failure to pay any amount claimed to be due hereunder, we, at your
             request, will submit to the jurisdiction of a court of competent jurisdiction within the United
             States. Nothing in this condition constitutes or should be understood to constitute a waiver of
             our rights to commence an action in any court of competent jurisdiction in the United States to
             remove an action to a United States District Court or to seek a transfer of a case to another
             court as permitted by the laws of the United States or of any state in the United States. It is
             further agreed that service of process in such suit may be made upon Counsel, Legal
             Department, Lexington Insurance Company, 100 Summer Street, Boston, Massachusetts
             02110 or his or her representative, and that in any suit instituted against us upon this Policy,
             we will abide by the final decision of such court or of any appellate court in the event of any
             appeal.




LX8438 (12/08)                                          Page 23 of 24
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.35 Page 27 of 61

             Further, pursuant to any statute of any state, territory, or district of the United States which
             makes provision therefor, we hereby designate the Superintendent, Commissioner or Director
             of Insurance, or other officer specified for that purpose in the statute, or his or her successors
             in office, as our true and lawful attorney upon whom rnay be served any lawful process in any
             action, suit, or proceeding instituted by you or on your behalf or any beneficiary hereunder
             arising out of this Policy of insurance, and hereby designates the above named Counsel as the
             person to whom the said officer is authorized to mail such process or a true copy thereof.
        IN WITNESS WHEREOF, we have caused this Policy to be signed by our President and Secretary
        and countersigned where required by law on the Declarations Page by our duly authorized
        representative.




                       Secretary                                          President




LX8438 (12/08)                                       Page 24 of 24
             Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.36 Page 28 of 61

                                                   ENDORSEMENT # 001

          This endorsement, effective 12:01 AM 07/01/2013

          Forms a part of policy no.:       048883349

          Issued to: STATE OF UTAH


          By: LEXINGTON INSURANCE COMPANY

                            CRISIS RESPONSE COVERAGE EXTENSION ENDORSEMENT

          This endorsement modifies insurance provided by the policy:

         •      CRISIS RESPONSE NOTIFICATION TELEPHONE NUMBER: 877-743-7669

          THIS ENDORSEMENT EXTENDS COVERAGE TO PROVIDE FOR "CRISIS RESPONSE COSTS"
          AND "CRISIS MANAGEMENT LOSS" IN THE EVENT OF A "CRISIS EVENT" AS DEFINED
          HEREIN. THE LIMITS OF INSURANCE PROVIDED FOR SUCH COVERAGE ARE IN ADDITION
          TO THE LIMITS OF INSURANCE PROVIDED IN THE DECLARATIONS OF THIS POLICY. IF
          THIS ENDORSEMENT IS ATTACHED TO A CLAIMS-MADE POLICY. THIS ENDORSEMENT
          NEVERTHELESS REQUIRES THAT ALL OF THE CRITERIA SET FORTH IN SECTION I.,
          SUBPARAGRAPHS B.1. THROUGH B.4., INCLUSIVE, BE MET.

                                                           SCHEDULE
               Crisis Response Coverage Extension              Limits of Insurance
               Crisis Response Aggregate Limit                   $300,000
               Each Crisis Response Costs Limit                  $250,000                Each "Crisis Event"
               Each Crisis Management Loss Limit                 $50,000                  Each "Crisis Event"

          Notvvithstanding any prov1s1ons to the contrary in the policy to which this endorsement is attached,
          subject to the Limits of Insurance as shown in the above Schedule and in accordance vvith the terms
          and conditions set forth in this endorsement, the policy is extended to provide "crisis response costs"
          and "crisis management loss" resulting from a "crisis event".

          SECTION I. - CRISIS RESPONSE COVERAGE EXTENSION

          A.    We vvill reimburse you or pay on your behalf reasonable and necessary "crisis response costs"
                and/or "crisis management loss" arising out of: (1) "bodily injury" or "property damage" for which
                coverage is provided under this policy, or (2) "imminent injury", but only vvith respect to a "crisis
                event" to which this insurance applies. The amount we vvill reimburse you or pay on your behalf for
                such "crisis response costs" and/or "crisis management loss" is limited as described in SECTION
                Ill - CRISIS RESPONSE LIMITS OF INSURANCE. No self-insured retention or deductible shall
                apply to this coverage extension endorsement.

          B. We vvill reimburse you or pay on your behalf "crisis response costs" and/or "crisis management
             loss" arising out of a "crisis event" only if:

                1.   The "bodily injury" or "property damage" or "imminent injury" takes place in the "coverage
                     territory"; and

                2.   The "bodily injury" or "property damage" or "imminent injury" commences to occur during the
                     policy period, and

                3.   Such "crisis response costs" and/or "crisis management loss" did not arise out of any fact,
                     circumstance, pre-existing condition, situation, "bodily injury", "property damage", or "imminent
                     injury" that you, prior to the inception date of this policy, knew, or reasonably should have
                     known, could lead to, cause or result in such "crisis response costs" and/or "crisis
                     management loss", and



L X8703 [ 05/111                                            Page 1 of 4
          Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.37 Page 29 of 61

             4.   Such "crisis response costs" and/or "crisis management loss" are incurred within thirty (30)
                  days after the commencement date of the "crisis event". The end of the policy period will
                  not cut short this thirty (30) day period.

        SECTION II. - EXCLUSIONS

        The exclusions of the policy apply to this endorsement, including, but not limited to, any exclusion
        which applies to workers compensation or any similar law. However, the following additional exclusions
        applicable to this endorsement supersede any similar exclusions in the policy.

        This coverage extension does not apply to:

             Newly acquired or merged entities

             "Crisis response costs" or "crisis management loss" resulting from "bodily injury" or "property
             damage" or "imminent injury" that occurred prior to the date you acquired or merged with any
             other entity.

             Infectious Diseases or Illnesses

             "Crisis response costs" or "crisis management loss" arising out of infectious diseases or illnesses
             caused by any bacterium, virus, or fungus. However, this exclusion does not include, food-borne
             illnesses or defective vaccines.

        SECTION Ill. - CRISIS RESPONSE LIMITS OF INSURANCE

        A. The Schedule above and the rules below establish the most we will reimburse or pay on your
             behalf for "crisis response costs" and "crisis management loss" regardless of the number of
             Insureds, "crisis events", or "affected persons".

        B. The Crisis Response Aggregate Limit is the most we will reimburse or pay on your behalf for the
           sum of all "crisis response costs" and "crisis management loss" under this endorsement.

        C. Subject to Paragraph B. above, the Each Crisis Response Costs Limit is the most we will
             reimburse or pay on your behalf for all "crisis response costs" arising out of any one "crisis event".

        D. Subject to Paragraph B. above, the Crisis Management Loss Limit is the most we will reimburse or
           pay on your behalf for all "crisis management loss" arising out of any one "crisis event".

        All "crisis events" or all related or interrelated "crisis events" will be deemed to be one "crisis event".

        SECTION IV. - DEFINITIONS

        The definitions of the policy apply to this endorsement. However, the following additional definitions
        applicable to this endorsement supersede any similar definitions in the policy.

        You and your refer to the Named Insured and we, us and our refer to the Company providing this
        insurance. Other words and phrases that appear in quotation marks have special meaning as follows:

        A.   "Affected persons" means those individuals who suffer direct "bodily injury" or "property damage",
             or directly experience "imminent injury", including such individuals immediate family members.

        B.   "Bodily injury" means bodily injury, sickness, or disease sustained by a person, including death
             resulting from any of these at any time.

        C.   "Coverage territory" means the United States of America, including its territories and possessions,
             Puerto Rico and Canada.

             If coverage for "crisis response costs" or "crisis management loss" under this endorsement is in
             violation of any United States of America's economic or trade sanction, including, but not limited
             to, sanctions administered and enforced by the U.S. Treasury Department' s Office of Foreign



LX8703 (05/111                                          Page 2 of 4
             Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.38 Page 30 of 61
               Assets Control ("OFAC") then coverage for such "crisis response costs" or "crisis management
               loss" shall be null and void.

        D.     "Crisis event" means:

               1.   An emergency situation including, but not limited to, a manmade disaster, such as arson, a
                    bombing, the taking of hostages, a mass shooting, terrorism (if covered under the policy only),
                    intentional contamination of food, drink, or pharmaceuticals or the actual or alleged mishandling
                    of a natural disaster, that results in covered "bodily injury", "property damage" or "imminent
                    injury" to any person, and

               2.   Such emergency situation has been associated wth or may reasonably be associated wth
                    significant adverse regional or national ne\f\.6 media coverage.

        E.     "Crisis management firm" means a public relations firm or crisis management firm, assigned or
               approved by us in wiling, that is hired by you to perform services of the type covered under "crisis
               management loss" in connection ~th a "crisis event".

        F.     "Crisis management loss" means reasonable and necessary fees and expenses charged by a
               "crisis management firm" or your employees in providing public relations and media management
               services for the purpose of maintaining and restoring public confidence in you. These expenses
               may include printing, advertising, or mailing of materials to manage reputational risk. This does not
               include the salaries of your employees.

        G. "Crisis response costs" means:

               1.   reasonable and necessary "emergency transport expenses", "emergency psychology
                    expenses", funeral expenses, travel expenses, and temporary living expenses incurred by you
                    to provide relief and/or support to "affected persons", and

               2.   expenses incurred by you to secure the scene of a "crisis event".

               "Crisis response costs" shall not include "defense costs" or "crisis management loss".

        H.     "Defense costs" means legal fees and expenses incurred by you for legal advice or services
               sought in anticipation of, or upon actual receipt of, a claim alleging liability and seeking damages for
               "bodily injury", "property damage" or "imminent injury".

        I.     "Emergency transport expenses" means reasonable and necessary emergency transport expenses,
               occurring wthin 24-hours after a "crisis event", to transport an "affected person" sustaining "bodily
               injury" in a "crisis event" to a medical treatment facility.

        J.     "Emergency psychology expenses" means reasonable and necessary expenses for psychology or
               counseling services provided to "affected persons" and incurred wthin the first fourteen (14) days
               after a "crisis event". This does not include the costs or expenses of any medications or
               hospitalizations. Such psychology or counseling services must be approved by the "crisis
               management firm".

        K.     "Imminent injury" means the actual and immediate threat of "bodily injury" or "property damage".

        L.     "Property damage" means:

               1.   Physical injury to tangible property, including all resulting loss of use of that property. All such
                    loss of use shall be deemed to occur at the time of the physical injury that caused it; or

               2.   Loss of use of tangible property that is not physically injured.    All such loss of use shall be
                    deemed to occur at the time of the "crisis event" that caused it.




LX8703 (05/111                                              Page 3 of 4
          Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.39 Page 31 of 61
             For the purposes of this insurance, electronic data is not tangible property.

             As used in this definition, electronic data means information, facts or programs stored as or on,
             created or used on, or transmitted to or from computer software, including systems and applications
             software, hard or floppy disks, CD-ROMS, tapes, drives, cells, data processing devices or any other
             media 1M1ich are used wth electronically controlled equipment.

        SECTION V. - CONDITIONS

        The general and/or common conditions of the policy apply to this endorsement. Holl'.€ver, the followng
        conditions applicable to this endorsement supersede any similar conditions in the policy to the contrary.

        A.   Insured' s Duties in the Event of a "Crisis Event"

             1.   You must see to it that II'.€ are notified by telephone wthin tll'.€nty-four (24) hours of a "crisis
                  event" vvhich may result in "crisis response costs" or "crisis management loss". The call must
                  be made to 877-743- 7669.        If necessary, II'.€ wll provide you wth an approved "crisis
                  management firm" unless ',,Af3 agree to accept a "crisis management firm" that you have
                  selected.

             2.   Thereafter you must provide witten notice, as soon as practicable. To the extent possible, this
                  witten notice should include:

                  a.   How, 1M1en and 1M1ere the "crisis event" took place;

                  b.   The names and addresses of any "affected persons" and wtnesses; and

                  c.   The nature and location of any injury or damage arising out of the "crisis event".

             3.   If reimbursement is sought directly by you, you must submit a claim for reimbursement of
                  "crisis response costs" and "crisis management loss" wthin ninety (90) days after incurring
                  such "crisis response costs" or "crisis management loss".        Such claim(s) must include
                  invoices and/or receipts supporting such "crisis response costs" or "crisis management loss"
                  for each and every expense in excess of fifty (50) dollars.

             4.   Written notice and claim submission as required in Paragraphs 1. and 2. of this section,
                  respectively, shall be mailed or delivered to:

                  Lexington Insurance Company
                  Casualty Claim Department
                  100 Summer Street
                  Boston, MA 02110



        B. Anti-Stacking Provision

             If "crisis response costs" and/or "crisis management loss" provided by this coverage extension
             endorsement are also provided by any other insurance issued to you by us or any of our affiliated
             companies (1M1ether or not such costs or loss are referred to using these same terms), the
             maximum limit of insurance under all insurance available shall not exceed the highest applicable
             limit of insurance available under any one policy or endorsement. This condition does not apply to
             any other insurance issued by us or any of our affiliated companies specifically intended to apply as
             excess insurance over this coverage extension endorsement.

        All other terms and conditions of the policy remain the same.




                                                                                 Authorized Representative



LX8703 (05/111                                            Page 4of 4
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.40 Page 32 of 61

                                                ENDORSEMENT# 002




        This endorsement, effective 12:01 AM 07/01/2013

        Forms a part of policy no.:     048883349

        Issued to: STATE OF UTAH

        By: LEXINGTON INSURANCE COMPANY

                                ACT OF TERRORISM RETAINED LIMITS ENDORSEMENT

        This endorsement modifies insurance provided under the following:

             PUBLIC ENTITIES EXCESS LIABILITY POLICY

                                                       SCHEDULE

        Act of Terrorism Self Insured Retention: $ 1 , 000, 000           Any one occurrence or wrongful act
                                                                          or employment practices wrongful
                                                                          act or employment benefit wrongful
                                                                          act or series of continuous,
                                                                          repeated, or related occurrences or
                                                                          wrongful acts or employment
                                                                          practices wrongful acts or
                                                                          employment benefit wrongful acts
        Act of Terrorism Premium:                   $7, 104


        Notwithstanding any other provision of the policy to the contrary, if liability for a claim or suit under
        this policy arises out of terrorism, then all of the following provisions apply to such claim or suit:
        1. We will be liable only for that portion of the damages in excess of the greater of either:
             a.   The total of the applicable limits of the underlying insurance providing coverage to the
                  insured, but only to the extent that coverage under such policies is provided for terrorism; or
             b.   The amount shown in the above Schedule as the Act of Terrorism Self Insured Retention;
             and then up to an amount not exceeding:
             a.   the Each Occurrence Limit, subject to the remaining Bodily Injury, Property Damage and
                  Personal and Advertising Injury Aggregate Limit, or the Automobile Each Occurrence Limit, if
                  the insured is legally liable pursuant to Insuring Agreement A.1.,
             b.   the Each Wrongful Act Limit, subject to the remaining Error and Omissions Aggregate Limit
                  if the insured is legally liable pursuant to Insuring Agreement A.2.,
             c.   the Each Employment Practices Wrongful Act Limit, subject to the remaining Employment
                  Practices Aggregate Limit if the insured is legally liable pursuant to Insuring Agreement A.3.,
                  or
             d.   the Each Employment Benefit Wrongful Act Limit, subject to the remaining Employment
                  Benefit Aggregate Limit if the insured is legally liable pursuant to Insuring Agreement A.4.,
             whichever is applicable.
        2.   Regardless of any provision in this policy or the underlying insurance to the contrary, defense
             expenses do not apply against or reduce:




LX8369 (11/07)                                          Page 1 of 2
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.41 Page 33 of 61

             a.   the Act of Terrorism Self Insured Retention in the above Schedule, or
             b.   The total of the applicable limits of the underlying insurance providing coverage to the
                  insured.
        3.   Notwithstanding any other provision of the policy to the contrary, we will not be obligated to
             assume charge of the investigation, settlement or defense of any claim made, suit brought or
             proceeding instituted against the insured arising out of terrorism. We will, however, have the
             right and shall be given the opportunity to participate in the defense and trial of any claims,
             suits or proceedings relative to any claim which, in our opinion, may create liability on our part
             under the terms of this policy. If we exercise such right, we will do so at our own expense.
        4. The following definitions apply to this endorsement:
             a.   Defense expenses means any payment allocated to a specific loss, claim or suit for its
                  investigation, settlement or defense, including, but not limited to:
                  i.    Attorney's fees and all other investigation, loss adjustment, and litigation expenses;
                  ii.   Premiums on bonds to release attachments;
                  iii. Premiums on appeal bonds required by law to appeal any claim or suit;
                  iv. Costs taxed against the insured in any claim or suit;
                  v.    Pre-judgment interest awarded against the insured; and
                  vi. Interest that accrues after entry of judgment.
             b.   Terrorism means the use or threatened use of force or violence against person or property,
                  or commission of an act dangerous to human life or property, or commission of an act that
                  interferes with or disrupts an electronic or communication system, undertaken by any
                  person or group, whether or not acting on behalf of or in an connection with any
                  organization, government, power, authority or military force, when the effect is to
                  intimidate, coerce or harm:
                  i.    A government;
                  ii.   The civilian population of a country, state or community; or
                  iii. To disrupt the economy of a country, state or community.
                  So long as the Terrorism Risk Insurance Act of 2002 (the "Act") is in effect, terrorism
                  includes a certified act of terrorism defined by Section 102. Definitions, of the Act and any
                  revisions or amendments thereto.



        All other terms and conditions of the policy remain the same.




                                                                           Authorized Representative OR
                                                                    Countersignature (In states where applicable)


LX8369 (11/07)                                             Page 2 of 2
        Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.42 Page 34 of 61

                                           ENDORSEMENT#        003

       This endorsement, effective 12:01 AM   07/01/2013

       Forms a part of policy no.:   048883349

       Issued to: STATE OF UTAH


       By: LEXINGTON INSURANCE COMPANY




                                         DELETION OF EXCLUSION EE.


       This endorsement modifies insurance provided by the policy:

       SECTION V. EXCLUSIONS, exclusion EE. is deleted in its' entirety.


       All other terms and conditions remain unchanged.




LEXDOC021
LX0404                                                            Authorized Representative OR
                                                           Countersignature (In states where applicable}
        Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.43 Page 35 of 61

                                             ENDORSEMENT#         004

       This endorsement. effective 12:01 AM     07/01/2013

       Forms a part of policy no.:   048883349

       Issued to: STATE OF UTAH


       By: LEXINGTON INSURANCE COMPANY


                             FUNGUS/MOLD EXCLUSION WITH LIMITED EXCEPTION

       This endorsement modifies insurance provided by the policy:

       This insurance does not apply to any personal injury, property damage, advertising injury, claim,
       loss, suit, injury, damage, cost or expense, including, but not limited to, losses, costs or expenses
       related to, arising from, or associated with clean-up, remediation, containment, removal or
       abatement, caused directly or indirectly, in whole or in part, by:

       a.      Any fungus(i), mold(s), mildew or yeast, or fungus(i), mold(s), mildew or yeast, or

       b.      Any spore(s) or toxins created or produced by or emanating from such fungus(i), mold(s),
               mildew or yeast, or

       c.     Any substance, vapor, gas, or other emission or organic or inorganic body or substance
              produced by or arising out of any fungus(i), mold(s), mildew or yeast, or spore(s) or
              toxins created or produced by or emanating from such fungus(i), mold(s), mildew
               or yeast, or

       d.     Any material, product, building component, building or structure, or any concentration of
              moisture, water or other liquid within such material, product, building component, building
              or structure, that contains, harbors, nurtures or acts as a medium for any fungus(i),
              mold(s), mildew, yeast, or spore(s) or toxins emanating therefrom,

       regardless of any other cause, event, material, product and/or building component that contributed
       concurrently or in any sequence to that loss, injury, damage, cost or expense.

       For the purpose of this exclusion, the following definitions are added to the policy:

       a.     Fungus(i) includes, but not limited to, any of the plants or organisms belonging to the
              major group Fungi, lacking chlorophyll, and including mold(s), rusts, mildews, smuts
              and mushrooms.

       b.      Mold(s) includes, but is not limited to, any superficial growth produced on damp or
              decaying organic matter or on living organisms, and fungi that produce mold(s).

       c.      Spore(s) means any dormant or reproductive body produced by or arising or emanating
               out of any fungus(i), mold(s), mildew, plants, organisms or microorganisms.

       However, this exclusion does not apply to personal injury or property damage arising out of
       mold{s) or fungus(i) which are, or are on, in, or part of, any of the lnsured's goods or
       products that are intended to be consumed as a food, beverage, or medicine.

       Under no circumstances shall the exception stated in the preceding paragraph be construed
       to provide coverage otherwise excluded by the Avian Influenza Viruses Exclusion attached



LEXDOC021
LX0404
        Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.44 Page 36 of 61

                                             ENDORSEMENT#        004
                                               (Continued)

       to and forming part of this policy.

       All other terms and conditions of the policy remain the same.




LEXDOC021
LX0404                                                             Authorized Representative OR
                                                            Countersignature (In states where applicable}
          Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.45 Page 37 of 61

                                               ENDORSEMENT# 005



         This endorsement, effective 12:01 AM 07/01/2013
         Forms a part of policy no.: 048883349

         Issued to: STATE OF UTAH


         By: LEXINGTON INSURANCE COMPANY


                                           NAMED INSURED AMENDMENT


         In consideration of the premium charged, it is understood and agreed that Item 1 of the Policy Declara-
         tions -- Named Insured -- is amended to read as follo1MS:

         The State of Utah, including any office, department, agency,
         authority, commission, board, institution, hospital, college,
         charter school, university or other instrumentality of the State
         as is now or hereafter constituted.

         Included as insures are:
         Utah Health Department;
         Heber Valley Railroad;
         South Summit Recreation Center;
         All Utah public schools, school districts and public educational
         service centers.

         Entities specifically EXCLUDED are:
         Utah State Retirement Board;
         Utah Transit Authority;
         Utah Workers Compensation Fund




                                                                      Authorized Representative OR
                                                               Countersignature (In states where applicable)
NAMEINSD (Ed. 02/94)
LX6184                                                Page 1 of 1
          Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.46 Page 38 of 61

                                                      ENDORSEMENT #          006



         This endorsement, effective 12:01 AM 07/01/2013

         Forms a part of policy no.:         048883349

         Issued to: STATE OF UTAH


         By: LEXINGTON INSURANCE COMPANY




                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                  ADDITIONAL INSURED REQUIRED BY WRITTEN CONTRACT

    A.   Section II - Who Is An Insured is amended to                       4.   The insurance provided to such an
         include any person or organization you are re-                          additional insured does not apply to "bodily
         quired to include as an additional insured on                           injury" or "property damage" arising out of
         this policy by a witten contract or witten                              an architect's, engineer's or surveyor's
         agreement in effect during this policy period                           rendering of or failure to render any pro-
         and executed prior to the "occurrence" of the                           fessional services including:
         "bodily injury" or "property damage."
                                                                                      The preparing, approving or failing to
                                                                                      prepare or approve maps, shop draw-
    B. The insurance provided to the above described
                                                                                      ings, opinions, reports, surveys, field
       additional insured under this endorsement is
                                                                                      orders, change orders, or drawngs and
       limited as follo1MS:
                                                                                      specifications; and

         1.   COVERAGE A BODILY INJURY                      AND                  ii   Supervisory, inspection, architectural or
              PROPERTY      DAMAGE (Section
                                                                                      engineering activities.
              Coverages) only.
                                                                            5.   This insurance does not apply to "bodily
         2.   The person or organization is only an ad-                          injury" or "property damage" arising out of
              ditional insured wth respect to liability                          "your \/\Ork" or "your product" included in
              arising out of "your \/\Ork" or "your pro-                         the "products-completed operatons hazard"
              duct" for that additional insured.
                                                                                 unless you are required to provide such
                                                                                 coverage by vvritten contract or vvritten
         3.   In the event that the Limits of Insurance
                                                                                 agreement and then only for the period of
              provided by this policy exceed the Limits of
                                                                                 time required by the witten contract or
              Insurance required by the witten contract
                                                                                 vvritten agreement and in no event beyond
              or vvritten agreement, the insurance pro-
                                                                                 the expiration date of the policy.
              vided by this endorsement shall be limited
              to the Limits of Insurance required by the
              vvritten contract or vvritten agreement. This
              endorsement shall not increase the Limits
              of Insurance stated in the Declarations
              under Item 3. Limits of Insurance pertaining
              to the coverage provided herein.




                    Includes copyrighted information of the Insurance Services Offices, Inc.
LX9466 I 10/03)     Vlotth its permission. All rights reserved.                                                  Page1of2
          Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.47 Page 39 of 61

          6.    Any coverage provided by this endorse-                    D. In accordance wth the terms and conditions of
                ment to an additional insured shall be                       the policy and as more fully explained in the
                excess over any other valid and collectible                  policy, as soon as practicable, each additional
                insurance available to the additional insured                insured must give us prompt notice of any
               vvhether primary, excess, contingent or on                    "occurrence" vvhich may result in a claim,
               any other basis unless a vvritten contract or                 forward all legal papers to us, cooperate in the
               IM'itten agreement specifically requires that                 defense of any actions, and otherwse comply
               this insurance apply on a primary or                          wth all of the policy's terms and conditions.
               non-contributory basis.

    C.   Subparagraph (1)(a) of the Pollution exclusion
         paragraph 2.f., Exclusions of COVERAGE A.
         BODILY INJURY AND PROPERTY DAMAGE
         LIABILITY (Section I - Coverages) does not
         apply to you if the "bodily injury" or "property
         damage" arises out of "your \/\Ork" or "your
         product" performed on premises 1M1ich are
         01M1ed or rented by the additional insured at the
         time "your \/\Ork" or "your product" is per-
         formed.




                                                                                Authorized Representative OR
                                                                         Countersignature (In states where applicable)
                      Includes copyrighted information of the Insurance Services Offices, Inc.
LX9466 I 10/03)      Vlotth its permission. All rights reserved.                                                Page 2 of 2
       Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.48 Page 40 of 61

                                               ENDORSEMENT # 007



      This endorsement, effective 12:01 AM: 07/01/2013

      Forms a part of policy no: 048883349

      Issued to: STATE OF UTAH

      By: LEXINGTON INSURANCE COMPANY


                          SPECIAL EXCESS LIABILITY POLICY FOR PUBLIC ENTITIES

                                    HEALTHCARE EXCLUSION ENDORSEMENT
                                           (With Stated Exceptions)


This Policy is amended as follo\/'1£:

SECTION V. EXCLUSIONS, Paragraph BB. is deleted in its entirety and replaced by the follovving:

CC.    For liability arising out of, or in connection vvith, the operation of any hospital, clinic, or health care facility,
       0W1ed or operated by the insured, including, but not limited to:

       1.   The rendering or failure to render:

            a.   Medical, surgical, dental, x-ray or nursing service or treatment, or the furnishing of food or
                 beverages in connection therevvith;

            b.   Any service or treatment related to physical or mental health or of a professional nature;

            c.   Any cosmetic or tonsorial service or treatment; or

       2.   The furnishing of or dispensing of drugs or medical, dental or surgical supplies or appliances.

       This exclusion shall not apply to any liability arising out of:

       a.   Occupational physical examinations, non-clinic nursing services or your employees vvho are nurses,
            paramedics, emergency medical technicians, physical therapists, speech therapists, speech
            pathologists, nutritionists, psychologists, audiologists, medical examiners or coroners;

       b.   Employment practice liability;

       c.   First aid to any person; or

       d.   Nursing services at any clinic that does not perform invasive surgery of any kind.



All other terms, definitions, conditions, and exclusions of this policy remain unchanged.




                                                                                  Authorized Representative
                                                                            or Countersignature (Where Applicable)
 Manuscript
Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.49 Page 41 of 61
                                         ENDORSEMENT#           008



 This endorsement, effective 12:01 AM 07/01/2013

  Forms a part of policy no.:    048883349

 Issued to: STATE OF UTAH


  By: LEXINGTON INSURANCE COMPANY


                    EXCLUSION FOR IMMUNITY GRANTED TO ANY INSURED


  This endorsement modifies insurance provided under the following:

  The following exclusion is added to Section V. Exclusions:

  (We will not defend or pay under this Policy for claims or suits against you:)

  For bodily injury, property damage, personal and advertising injury, a wrongful act, an
  employment practices wrongful act, or an employment benefit wrongful act, or any other
  loss, cost, or damage or expense: (i) for which immunity is granted to any insured pursuant to the
  "Governmental Immunity Act of Utah", Utah Code Ann.§ 63G-7-101, et seq., or (ii) for which
  liability is limited under Utah Code Ann.§ 63G-7-604, as may be amended from time to time, with
  respect to any claim or suit brought against any insured.




                                                            Authorized Representative OR
     Manuscript                                      Countersignature (In states where applicable)
       Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.50 Page 42 of 61


                                      POLICYHOLDER NOTICE


      Thank you for purchasing insurance from a member company of American International Group, Inc.
      (AIG). TheAIG member companies generally pay compensation to brokers and independent agents,
      and may have paid compensation in connection with your policy. You can review and obtain
      information about the nature and range of compensation paid by AIG member companies to brokers
      and    independent    agents    in   the   United   States    by   visiting our  website    at
      www.aig.com/producercompensation or by calling 1-800-706-3102.




91222 (4/13)
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.51 Page 43 of 61
 &
MORETON
 &COMPANY

                                                                             New/Renewal Policy Checklist

     Named lnsured:~S~t=at=e~o=f~U=t=a~h~----------------------------------
  Client Code: --=S~T~A~T=E=U~T~A=3_ _ _ _ _ _ _ _ _ _ _ __            Today's Date: _6=/~2=9~/2~0=1=3_ _ _ _ _ _ _ _ _ _ __

     Policy Number: --=0'-'4-=8=88=3=3=--4'-"9'-------------           Policy Period: 07/01/2013 to 07/01/2014
     Policy Coverage Type: =E~X=L_ _ _ _ _ _ _ _ _ _ __                Please use the Fll key to navigate through the form.

     Binding Checklist
 Authorized by insured Per Rob Callister                          to bind coverage           Date: 6/11/13
 Carrier: CRC: Lexington                                            Underwriter Name: Joe LaRocca / Susan Chase
 Binder order to carrier?                                          x   Yes □ No □ N/A         Date: 6Ll1/13
 Authority to issue binder?                                        x   Yes □ No □ N/A
 Binder & letter/email to insured?                                 x   Yes □ No □ N/A         Date: 6/26 Rob Delivered
 Authority to sign certificate?                                    x0 No ON/A
                                                                       Yes
 Declined coverage confirmed back to insured in binder letter? D Yes D No x N/A               Date:
 Auto ID cards sent?                                                □ Yes D No x N/A          Date
 Update additional policy information screen?                      x Yes 0 No ON/A

 Certificates issued?                                              x   Yes □ No □ N/A         Date:
 Short-term pol icy?                                               D Yes x No       ON/A      (If yes, create diary follow-up)
 Surplus lines wording stamped on binder?                          x Yes □ No □ N/A

 Surplus lines document filed?                                     x   Yes □ No □ N/A         Date: by CRC; filing fee only
 SLF & SLT added in Pol Multi transaction screen?                  x Yes     0   No ON/A
 Invoiced?     x   Yes   D No   □                  Amount: ~719,377.45 Commission%: 10%- Invoice Number: 168826
                                    N/A Date: 6/28/13
 Provided a copy of wholesaler invoice to accounting dept.?  x Yes D No D N/A     Date:
 Finance agreement in place?          D Yes x No D N/A              Installments: n/a
 Create task in WorkSmart to follow up for audit             D          Yes D     No x N/A    (Due 60 days after expiration date)
 Contacts updated?                                           D          Yes D     No x N/A    Date:
 Client/policy note updated?                                 D          Yes D     No x N/A    Date:
 Was CA Lie.#. indicated on correspondence for CA exposures? D          Yes D     No x N/A

     Policy Setup Checklist
 D     Exposure Analysis completed                                  D    Surplus Lines stamp shown on policy, if applicable
 D     Policy checked against Sagitta                               D    Close open task for Binder & New/Renewal policy
 D     Expiring policy number referenced on declarations page       D    Complete Additional Info button to show Date Policy
 D     All forms listed on declarations attached to policy               Rcvd/Date Checked/By Whom
 D     Renewal policy number correct in Sagitta                     D    Update Umbrella underlying coverage in Sagitta
 D     Premium/commission match what was                            x Archive prior year certificates
       quoted/invoiced
 x     Bil ling Method Correct in Sagitta (Agency vs. Co. Bill)
            Case
State of Utah    2:21-cv-00072-JCB
              Excess   Liability   Document 2-2 Filed 02/03/21 PageID.52 Page 44 of 61
From: Rob Callister
Date: 6/18/2013 11:00:08 AM
To:    jlarocca@crcins.com;
Cc:     Jane Wilson;
Attachments: image001.jpg

Joe: I had a meeting with the State this morning and just wanted to verify something with you re the named insured since we
are moving back from Star to Lex. We show the named insured as follows:
The State of Utah, including any office, department, agency, authority, commission, board, institution, hospital, college, charter
school, university or other instrumentality of the State as is now or hereafter constituted.
Included as insured are:
Utah Health Department
Heber Valley Railroad
South Summit Recreation Center
All Utah public schools, school districts and public educational service centers.

Entities specifically EXCLUDED are:
Utah State Retirement Board
Utah Transit Authority
Utah Workers Compensation Fund

Please let me know by return e-mail that this is still the same with Lex.


Thanks, Rob



Robert Callister, CPCU
Senior Vice President | Moreton & Company
Direct: 801-715-7009 | rob@moreton.com
709 E. South Temple, Salt Lake City, Utah 84102
CA License 0522220


     cid:image001.jpg@01CD5AC5.E4620A60
~ 111oretorl      & C'orr1panJ'
    Case 2:21-cv-00072-JCB Document 2-2               Filed 02/03/21 PageID.53 Page 45 of 61

                       ,   •   >i   ,   I   , I   ,
            Case
State of Utah    2:21-cv-00072-JCB
              - Pol#               Document 2-2 Filed 02/03/21
                     048883349 [SYS*REF#3399369]                PageID.54 Page 46 of 61
                                                       XS rev Inv/Binder
From: Susan Chase (AL)
Date: 6/27/2013 7:56:32 AM
To:    Jane Wilson;
Cc:
Attachments: Invoice#1152507.PDF; Binder - UMB_3399369.PDF



Jane,
Attached is revised binder and invoice for the above captioned insured effective 7/1/2013 without SL taxes.

Susan

Susan Chase
CRC Insurance Services, Inc.
Phone: 205-414-2439
Email: schase@crcins.com
"Thanks be to God who gives us victory through Christ." 1 Corinthians 15:17




NOTICE: You cannot bind, alter or cancel coverage without speaking to an authorized representative of CRC/Southern Cross.
Coverage cannot be bound without written confirmation from an authorized representative of CRC/Southern Cross. This email
and any files transmitted with it are not encrypted and may contain privileged or other confidential information and is intended
solely for the use of the individual or entity to whom they are addressed. If you are not the intended recipient or entity, or believe
that you may have received this email in error, please reply to the sender indicating that fact and delete the copy you received. In
addition, you should not print, copy, retransmit, disseminate, or otherwise use this information. Thank you.
          Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.55 Page 47 of 61

                                                  CRC Insurance Services, Inc.
                                                         Lockbox Address:
                                                           PO Box 890598
                                                      Charlotte, NC 28289-0598

 Bill To: 10088
                              IInsured: 4247749
                                                           I   Agent: 10088
                                                                                      ICSR: SCHASE
                                                                                                            IAcct Exc: JLarocca


        Moreton & Company - Salt Lake City                        Attn: Jane Wilson
        P. O. Box 58139                                           Submission No:   3399369
        Salt Lake City, UT 84158




     ....__I_
                  INVOICE
                                      ____.I           -I----    Invoice Date:

                                                                  6/27/2013
                                                                                          Invoice Number:

                                                                                              1152507
                                                                                                                       Page:

                                                                                                                         1


 Insured: State of Utah                                                                        INVOICE PAYMENT

 DBA :                                                                                    Payment Due On: 7/21/2013


 Insurance Company:                            Policy Number:                                         Effective:      Expires:

 Lexington Insurance Company - Boston          048883349 (Renw: SISCPEL01814812)                      7/1/2013        7/1/2014


Type Of Transaction                Line Of Business                    CompID             Amount         Comm($)             Net Due
Renewal Business                   EXCESS LIABILITY                     A0009         $717,500.00        $71,750.00     $645,750.00
Policy Fee                                                             CRCAL               $800.00                            $800.00
Stamping Office Fee                                                    UTSLT              $1,077.45                          $1,077.45




 Amount Invoiced:                               Comm %                   Commission             Invoice Amount

 $719,377.45                                          10                 $71,750.00                                   $647,627.45

Note:




Agency Bill                                                                                                              SCHASE
c:ac
        Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.56 Page 48 of 61


                      PO Box 59689 Birmingham, AL 35259-9689 Phone: (800) 824-1709 Fax: (205) 879-3739

                   CONFIRMATION OF COVERAGE BOUND
                                        (BINDER CONFIRMATION)
Date:         Jun 27, 2013
Attn:         Jane Wilson                                              Phone #:        (801) 715-7112
Agency:       Moreton & Company - Salt Lake City                       Fax #:          (801) 531-6117
From:         Susan Chase for Joe LaRocca                              Binder Confirmation Expiration: 10/1/2013
We are pleased to confirm the following coverage that has been bound by the carrier shown below. Please note
that this binder confirmation is based on the coverage, terms and conditions listed below, which may be
different from those requested in your original submission. As you are the representative of the Insured, it is
incumbent upon you to review the terms of this binder confirmation carefully with your Insured, and reconcile
any differences from the terms requested in the original submission. CRC Insurance Services, Inc. disclaims
any responsibility for your failure to reconcile with the Insured any differences between the terms confirmed
below and those terms originally requested.
               This coverage may not be bound without a fully executed brokerage agreement.

Insured Name: State of Utah                                        ID#:3399369 -
Mailing Address:      5120 State Office Building
                      Salt Lake City, UT 84114
Physical Address: 5120 State Office Building
                      Salt Lake City, UT 84114
Description:          Municipality / Government
Carrier:              Lexington Insurance Company - Boston NAIC: 19437
Coverage:             PUBLIC ENTITY SELECT                         Policy Number: 048883349
Effective:            7/1/2013                                     Expiration: 7/1/2014
Limits of Liability:
$20,000,000 BI, PD & Personal and Advertising Injury Aggregate Limit
$10,000,000 Each Occurrence
.
$10,000,000 Automobile Each Occurrence Limit
.
$20,000,000 Error & Omissions Aggregate Limit
$10,000,000 Each Wrongful Act Limit
.
$20,000,000 Employment Practices Aggreage Limit
$10,000,000 Each Employment Practices Wrongful Act Limit
.
$20,000,000 Employment Benefit Aggregate Limit
$10,000,000 Each Employment Benefit Wrongful Act Limit
.
Defense:      Inside the Policy limit and erode the applicable Retained Limit

SIR:          $1,000,000   Each Occurrence and Wrongful Act Retention or Combination of Occurrence
              and Wrongful Act

Policy Premium:                                                $717,500.00
TRIPRA Premium:                                              INCLUDED
Policy Fee                                                          $800.00
Stamping Office Fee:                                             $1,077.45
TOTAL :                                                        $719,377.45
Commission:       10%                                                  MEP: 25%
        Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.57 Page 49 of 61
25% Minimum Earned Premium
100% Minimum & Deposit

SUBJECT TO:
Prior to binding, please provide the following:
1) Completed and signed broker responsible for Surplus Lines Filing Agreement

Attach:
· Crisis Response Coverage Extension Endorsement (LX8703 05/11)
The Crisis Response Coverage Extension Endorsement is included under this policy at no additional premium
charge from Lexington Insurance Company. This endorsement can provide coverage for public relations
expenses and media management services for the purpose of maintaining and restoring public confidence in
you in the event of a man-made
emergency situation that involves bodily injury or property damage to multiple persons and results in
significant adverse regional or national news media coverage. The endorsement provides up to $50,000 per
crisis event for public relations expense and media management services, and up to a separate $250,000 per
crisis event to fund certain reasonable and necessary direct costs of the initial crisis response. These limits of
insurance are subject to a maximum Aggregate Limit of $300,000. The limits of insurance provided under the
endorsement are separate and do not erode the overall limits of the policy. In case of a crisis event, you must
contact us within twenty-four (24) hours at 877-743- 7669. THIS PHONE NUMBER IS ONLY FOR
REPORTING A CRISIS EVENT AND IS NOT INTENDED FOR ANY OTHER CLAIM REPORTING OR
GENERAL INQUIRY.
· Act of Terrorism Retained Limits Endorsement (LX8369 11/07)
· Additional Insured as Required by an Insured Contract
· Named Insured Amendatory Endorsement, Manuscript
· School Endorsement, Manuscript
· Healthcare Exclusion Endorsement (With Stated Exceptions), Manuscript
· Fungus/Mold Exclusion w/ Limited Exception, Manuscript
· Exclusion for Immunity Granted to Any Insured, Manuscript

Joe LaRocca
3399369

                                                CONFIDENTIAL
            CasePol#
State of Utah=   2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.58 Page 50 of 61
                     048883349 [SYS*REF#3399369]
From: Jane Wilson
Date: 6/24/2013 6:42:47 PM
To:    'Susan Chase (AL)';
Cc:
Attachments:

Susan, I have discussed this with Rob and as we review the file this policy has not been subject to taxes/fees in the past.
We were given direction by the State in the past that they are not subject to taxes. We presented the proposal based on
that information and were not advised by the State that that is no longer the case. The code mentioned is a general
statement for the public; it does not reflect the tax status of the State itself.
        Please amend the invoice to include the stamping fee but not the taxes. Thanks for your help on this.
Jane
Jane E. Wilson, CIC, ARM
Account Manager
MORETON & COMPANY
709 East South Temple | Salt Lake City, UT 84102
Direct: 801-715-7112 | Fax: 801-531-6117
CA License Number: 0522220
Email: jwilson@moreton.com | www.moreton.com
Fred A. Moreton & Company dba Fred A. Moreton & Company Insurance Agency


-----Original Message-----
From: Susan Chase (AL) [mailto:schase@crcins.com]
Sent: Monday, June 24, 2013 2:05 PM
To: Jane Wilson
Cc: Rob Callister
Subject: RE: State of Utah - Pol# 048883349 [SYS*REF#3399369]

Jane/Rob,
Attached is revised binder and invoice showing taxes. Per the Utah State Tax department, The State of Utah is required to
pay state taxes. The only entities that are exempt are ocean marine and higher education. They advised this can be found
under Utah Code Section 31A-3-301.

I have not seen taxes paid by the State in a long time, so this must have changed here recently.

Have a wonderful day!!!
Susan J. Chase
CRC Insurance Services, Inc.
P: 205-414-2439
F: 205-986-2657
E: SCHASE@CRCINS.COM
Live Simply, Love Generously, Care Deeply, Speak Kindly, Leave the Rest to GOD.




NOTICE: You cannot bind, alter or cancel coverage without speaking to an authorized representative of CRC/Southern
Cross. Coverage cannot be bound without written confirmation from an authorized representative of CRC/Southern Cross.
This email and any files transmitted with it are not encrypted and may contain privileged or other confidential information
and is intended solely for the use of the individual or entity to whom they are addressed. If you are not the intended
recipient or entity, or believe that you may have received this email in error, please reply to the sender indicating that fact
and delete the Case
               copy you   received. In addition,Document
                       2:21-cv-00072-JCB         you should2-2
                                                            not print,
                                                                Filed copy,  retransmit,
                                                                       02/03/21          disseminate,
                                                                                   PageID.59      Page or51
                                                                                                          otherwise
                                                                                                            of 61 use this
information. Thank you.
            Case
State of Utah    2:21-cv-00072-JCB
              - Pol#               Document 2-2 Filed 02/03/21
                     048883349 [SYS*REF#3399369]                 PageID.60 (?)
                                                       *w/f rev Inv/Binder  Page 52 of 61
From: Susan Chase (AL)
Date: 6/24/2013 2:05:29 PM
To:    Jane Wilson;
Cc:    Rob Callister;
Attachments: Invoice#1151499.PDF; Binder - UMB_3399369.PDF

Jane/Rob,
Attached is revised binder and invoice showing taxes. Per the Utah State Tax department, The State of Utah is required to pay
state taxes. The only entities that are exempt are ocean marine and higher education. They advised this can be found under Utah
Code Section 31A-3-301.

I have not seen taxes paid by the State in a long time, so this must have changed here recently.

Have a wonderful day!!!
Susan J. Chase
CRC Insurance Services, Inc.
P: 205-414-2439
F: 205-986-2657
E: SCHASE@CRCINS.COM
Live Simply, Love Generously, Care Deeply, Speak Kindly, Leave the Rest to GOD.




NOTICE: You cannot bind, alter or cancel coverage without speaking to an authorized representative of CRC/Southern Cross.
Coverage cannot be bound without written confirmation from an authorized representative of CRC/Southern Cross. This email
and any files transmitted with it are not encrypted and may contain privileged or other confidential information and is intended
solely for the use of the individual or entity to whom they are addressed. If you are not the intended recipient or entity, or believe
that you may have received this email in error, please reply to the sender indicating that fact and delete the copy you received. In
addition, you should not print, copy, retransmit, disseminate, or otherwise use this information. Thank you.
          Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.61 Page 53 of 61

                                                   CRC Insurance Services, Inc.
                                                         Lockbox Address:
                                                           PO Box 890598
                                                      Charlotte, NC 28289-0598

 Bill To: 10088
                              IInsured: 4247749
                                                           I   Agent: 10088
                                                                                      ICSR: SCHASE
                                                                                                            IAcct Exc: JLarocca


        Moreton & Company - Salt Lake City                        Attn: Jane Wilson
        P. O. Box 58139                                           Submission No:   3399369
        Salt Lake City, UT 84158




     ....__I_
                  INVOICE
                                      ____.I           -I----    Invoice Date:

                                                                  6/24/2013
                                                                                          Invoice Number:

                                                                                              1151499
                                                                                                                       Page:

                                                                                                                         1


 Insured: State of Utah                                                                        INVOICE PAYMENT

 DBA :                                                                                    Payment Due On: 7/21/2013


 Insurance Company:                            Policy Number:                                         Effective:      Expires:

 Lexington Insurance Company - Boston          048883349 (Renw: SISCPEL01814812)                      7/1/2013        7/1/2014


Type Of Transaction                Line Of Business                    CompID             Amount         Comm($)             Net Due
Renewal Business                   EXCESS LIABILITY                     A0009         $717,500.00        $71,750.00     $645,750.00
Policy Fee                                                             CRCAL               $800.00                            $800.00
Surplus Lines Tax                                                      UTSLT           $30,527.75                         $30,527.75
Stamping Office Fee                                                    UTSLT              $1,077.45                          $1,077.45




 Amount Invoiced:                               Comm %                   Commission             Invoice Amount

 $749,905.20                                          10                 $71,750.00                                   $678,155.20

Note:



                                         CRC TO FILE TAXES!          THANKS FOR THE ORDER!!


Agency Bill                                                                                                              SCHASE
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.62 Page 54 of 61

c:ac                     PO Box 59689 Birmingham, AL 35259-9689 Phone: (800) 824-1709 Fax: (205) 879-3739

            CONFIRMATION OF COVERAGE BOUND
                                    (BINDER CONFIRMATION)
Date:           Jun 24, 2013
Attn:           Jane Wilson                                               Phone #:        (801) 715-7112
Agency:         Moreton & Company - Salt Lake City                        Fax #:          (801) 531-6117
From:           Susan Chase for Joe LaRocca                               Binder Confirmation Expiration: 7/1/2013
We are pleased to confirm the following coverage that has been bound by the carrier shown below. Please note that this
binder confirmation is based on the coverage, terms and conditions listed below, which may be different from those
requested in your original submission. As you are the representative of the Insured, it is incumbent upon you to review the
terms of this binder confirmation carefully with your Insured, and reconcile any differences from the terms requested in the
original submission. CRC Insurance Services, Inc. disclaims any responsibility for your failure to reconcile with the
Insured any differences between the terms confirmed below and those terms originally requested.
                     This coverage may not be bound without a fully executed brokerage agreement.

Insured Name: State of Utah                                        ID#:3399369 -
Mailing Address:      5120 State Office Building
                      Salt Lake City, UT 84114
Physical Address: 5120 State Office Building
                      Salt Lake City, UT 84114
Description:          Municipality / Government
Carrier:              Lexington Insurance Company - Boston NAIC: 19437
Coverage:             PUBLIC ENTITY SELECT                         Policy Number: 048883349
Effective:            7/1/2013                                     Expiration: 7/1/2014
Limits of Liability:
$20,000,000 BI, PD & Personal and Advertising Injury Aggregate Limit
$10,000,000 Each Occurrence
.
$10,000,000 Automobile Each Occurrence Limit
.
$20,000,000 Error & Omissions Aggregate Limit
$10,000,000 Each Wrongful Act Limit
.
$20,000,000 Employment Practices Aggreage Limit
$10,000,000 Each Employment Practices Wrongful Act Limit
.
$20,000,000 Employment Benefit Aggregate Limit
$10,000,000 Each Employment Benefit Wrongful Act Limit
.
Defense:      Inside the Policy limit and erode the applicable Retained Limit

SIR:            $1,000,000   Each Occurrence and Wrongful Act Retention or Combination of Occurrence
                and Wrongful Act

Policy Premium:                                                   $717,500.00
TRIPRA Premium:                                                 INCLUDED
Policy Fee                                                             $800.00
Surplus Lines Tax:                                                 $30,527.75
Stamping Office Fee:                                                $1,077.45
TOTAL :                                                           $749,905.20
Commission:        10%                                                    MEP: 25%
         Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.63 Page 55 of 61
Terms & Conditions:
25% Minimum Earned Premium
100% Minimum & Deposit

SUBJECT TO:
Prior to binding, please provide the following:
1) Completed and signed broker responsible for Surplus Lines Filing Agreement

The insurer issuing this policy does not hold a certificate of authority to do business in this state and thus is not fully
subject to regulation by the Utah Insurance Commissioner. This policy receives no protection from any of the guaranty
associations created under Chapter 28, Title 31A (UC 31A-15-103 [8]).


Home State: UT
The Home State was determined based on the information provided in your submission and the completed
Declaration of Home State form. Please ensure the correct Home State is listed. Incorrect information
could result in additional or return taxes, fees, surcharges, penalties, interest, and assessments at a later
date, and in addition to what is shown. Additionally, please note that this is the current tax calculation
based on the Home State but there could be changes that result in additional or return tax - due at a later
date - based on future enactments of surplus lines laws by any of the various states.


Attach:
· Crisis Response Coverage Extension Endorsement (LX8703 05/11)
The Crisis Response Coverage Extension Endorsement is included under this policy at no additional premium
charge from Lexington Insurance Company. This endorsement can provide coverage for public relations
expenses and media management services for the purpose of maintaining and restoring public confidence in
you in the event of a man-made
emergency situation that involves bodily injury or property damage to multiple persons and results in
significant adverse regional or national news media coverage. The endorsement provides up to $50,000 per
crisis event for public relations expense and media management services, and up to a separate $250,000 per
crisis event to fund certain reasonable and necessary direct costs of the initial crisis response. These limits of
insurance are subject to a maximum Aggregate Limit of $300,000. The limits of insurance provided under the
endorsement are separate and do not erode the overall limits of the policy. In case of a crisis event, you must
contact us within twenty-four (24) hours at 877-743- 7669. THIS PHONE NUMBER IS ONLY FOR
REPORTING A CRISIS EVENT AND IS NOT INTENDED FOR ANY OTHER CLAIM REPORTING OR
GENERAL INQUIRY.
· Act of Terrorism Retained Limits Endorsement (LX8369 11/07)
· Additional Insured as Required by an Insured Contract
· Named Insured Amendatory Endorsement, Manuscript
· School Endorsement, Manuscript
· Healthcare Exclusion Endorsement (With Stated Exceptions), Manuscript
· Fungus/Mold Exclusion w/ Limited Exception, Manuscript
· Exclusion for Immunity Granted to Any Insured, Manuscript

Joe LaRocca
3399369

                                                      CONFIDENTIAL
            Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.64 Page 56 of 61
From:Susan Chase (AL) <schase@crcins.com>
Sent:Thursday , June 13, 2013 6:30 PM
To:Rob Callister; Jane Wilson
Cc:Joe LaRocca (AL)
Subject:RE: State of Utah - Pol# 048883349 [SYS*REF#3399369] EXL
Attachments:Invoice#1149228.PDF; Binder - UMB_3399369.PDF

Attached is binder and invoice for the above captioned insured effective 7/1/2013. Policy number is
048883349.

Jane: Per my pervious email to you, please note that I have billed for the stamping fee and I will
reverse if it is not to be paid.

Thanks for the order!!!!
Susan J. Chase
CRC Insurance Services, Inc.
P: 205-414-2439
F: 205-986-2657
E: SCHASE@CRCINS.COM
Live Simply, Love Generously, Care Deeply, Speak Kindly, Leave the Rest to GOD.




NOTICE: You cannot bind, alter or cancel coverage without speaking to an authorized
representative of CRC/Southern Cross. Coverage cannot be bound without written confirmation
from an authorized representative of CRC/Southern Cross. This email and any files transmitted
with it are not encrypted and may contain privileged or other confidential information and is
intended solely for the use of the individual or entity to whom they are addressed. If you are not the
intended recipient or entity, or believe that you may have received this email in error, please reply to
the sender indicating that fact and delete the copy you received. In addition, you should not print,
copy, retransmit, disseminate, or otherwise use this information. Thank you.
               Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.65 Page 57 of 61

I                                                    CRC Insurance Services, Inc.
                                                              Lockbox Address:
                                                              PO Box 890598
                                                         Charlotte, NC 28289-0598


    Bill To:   10088             IInsured: 4247749         I   Agent: 10088                 I CSR:   SCHASE      IAcct   Exe: JLarocca



           Moreton & Company - Salt Lake City                      Attn:    Rob Callister
           P. 0. Box 58139                                         Submission No:       3399369
           Salt Lake City, UT 84158




        I              INVOICE



    Insured: State of Utah
                                                I                 Invoice Date:

                                                                   6/13/2013
                                                                                               Invoice Number:

                                                                                                     1149228


                                                                                                     INVOICE PAYMENT
                                                                                                                               Page:

                                                                                                                                 1




    DBA:                                                                                       Payment Due On:     7/21/2013


    Insurance Company:                            Policy Number:                                           Effective:       Expires:

    Lexington Insurance Company - Boston          048883349 (Renw: SISCPEL01814812)                        7/1/2013         7/1/2014


Type Of Transaction                   Line Of Business                     CompID              Amount          Comm($)               Net Due

Renewal Business                      EXCESS LIABILITY                     A0009            $717,500.00        $71,750.00       $645,750.00

Policy Fee                                                                 CRCAL                $800.00                                $800.00

Stamping Office Fee                                                        UTSLT              $1,077.45                              $1,077.45




    Amount Invoiced:                               Comm%                    Commission                Invoice Amount

    $719,377.45                                          10                 $71,750.00                                      $647,627.45

Note:



                                                         THANKS FOR THE ORDER!!


Agency Bill                                                                                                                     SCHASE
           Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.66 Page 58 of 61

c:ac                    PO Box 59689 Birmingham, AL 35259-9689 Phone: (800) 824-1709 Fax: (205) 879-3739

                 CONFIRMATION OF COVERAGE BOUND
                                    (BINDER CONFIRMATION)
Date:           Jun 13, 2013
Attn:           Rob Callister                                            Phone#:                801-531-1234
Agency:         Moreton & Company - Salt Lake City                       Fax#:                  801-531-6117
From:           Susan Chase for Joe LaRocca                              Binder Confirmation Expiration: 10/1/2013

We are pleased to confirm the following coverage that has been bound by the carrier shown below. Please note
that this binder confirmation is based on the coverage, terms and conditions listed below, which may be
different from those requested in your original submission. As you are the representative of the Insured, it is
incumbent upon you to review the terms of this binder confirmation carefully with your Insured, and reconcile
any differences from the terms requested in the original submission. CRC Insurance Services, Inc. disclaims
any responsibility for your failure to reconcile with the Insured any differences between the terms confirmed
below and those terms originally requested.
                 This coverage may not be bound without a fully executed brokerage agreement.

Insured Name:       State of Utah                                            ID#:3399369 -
Mailing Address:        5120 State Office Building
                        Salt Lake City, UT 84114
Physical Address:       5120 State Office Building
                        Salt Lake City, UT 84114
Description:            Municipality/ Government
Carrier:                Lexington Insurance Company - Boston NAIC: 19437
Coverage:               PUBLIC ENTITY SELECT                                 Policy Number: 048883349
Effective:               7/1/2013                                         Expiration: 7/1/2014
Limits of Liability:
$20,000,000      Bl, PD & Personal and Advertising Injury Aggregate Limit
$10,000,000      Each Occurrence

$10,000,000     Automobile Each Occurrence Limit

$20,000,000     Error & Omissions Aggregate Limit
$10,000,000     Each Wrongful Act Limit

$20,000,000     Employment Practices Aggreage Limit
$10,000,000     Each Employment Practices Wrongful Act Limit

$20,000,000     Employment Benefit Aggregate Limit
$10,000,000     Each Employment Benefit Wrongful Act Limit

Defense:        Inside the Policy limit and erode the applicable Retained Limit

SIR:            $1,000,000      Each Occurrence and Wrongful Act Retention or Combination of Occurrence and
Wrongfu I Act

Policy Premium:                                                   $717,500.00
TRIPRA Premium:                                                 INCLUDED
Policy Fee                                                             $800.00
State Taxes:                                                      EXEMPT
Stamping Office Fee:                                                $1,077.45
TOTAL:                                                            $719,377.45
Commission:          10%                                                  MEP:        25%


25% Minimum Earned Premium
100% Minimum & Deposit
          Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.67 Page 59 of 61
SUBJECT TO:
Prior to binding, please provide the following:
1) Completed and signed broker responsible for Surplus Lines Filing Agreement


Attach:
· Crisis Response Coverage Extension Endorsement (LX8703 05/11)
The Crisis Response Coverage Extension Endorsement is included under this policy at no additional premium charge from
Lexington Insurance Company. This endorsement can provide coverage for public relations expenses and media
management services for the purpose of maintaining and restoring public confidence in you in the event of a man-made
emergency situation that involves bodily injury or property damage to multiple persons and results in significant adverse
regional or national news media coverage. The endorsement provides up to $50,000 per crisis event for public relations
expense and media management services, and up to a separate $250,000 per crisis event to fund certain reasonable and
necessary direct costs of the initial crisis response. These limits of insurance are subject to a maximum Aggregate Limit of
$300,000. The limits of insurance provided under the endorsement are separate and do not erode the overall limits of the
policy. In case of a crisis event, you must contact us within twenty-four (24) hours at 877-743- 7669. THIS PHONE
NUMBER IS ONLY FOR REPORTING A CRISIS EVENT AND IS NOT INTENDED FOR ANY OTHER CLAIM
REPORTING OR GENERAL INQUIRY.
· Act of Terrorism Retained Limits Endorsement (LX8369 11 /07)
· Additional Insured as Required by an Insured Contract
· Named Insured Amendatory Endorsement, Manuscript
· School Endorsement, Manuscript
· Healthcare Exclusion Endorsement (With Stated Exceptions), Manuscript
· Fungus/Mold Exclusion w/ Limited Exception, Manuscript
· Exclusion for Immunity Granted to Any Insured, Manuscript


Joe LaRocca
3399369


                                                     CONFIDENTIAL
           Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.68 Page 60 of 61

c:ac                    PO Box 59689 Birmingham, AL 35259-9689 Phone: (800) 824-1709 Fax: (205) 879-3739

                 CONFIRMATION OF COVERAGE BOUND
                                    (BINDER CONFIRMATION)
Date:           Jun 13, 2013
Attn:           Rob Callister                                            Phone#:                801-531-1234
Agency:         Moreton & Company - Salt Lake City                       Fax#:                  801-531-6117
From:           Susan Chase for Joe LaRocca                              Binder Confirmation Expiration: 10/1/2013

We are pleased to confirm the following coverage that has been bound by the carrier shown below. Please note
that this binder confirmation is based on the coverage, terms and conditions listed below, which may be
different from those requested in your original submission. As you are the representative of the Insured, it is
incumbent upon you to review the terms of this binder confirmation carefully with your Insured, and reconcile
any differences from the terms requested in the original submission. CRC Insurance Services, Inc. disclaims
any responsibility for your failure to reconcile with the Insured any differences between the terms confirmed
below and those terms originally requested.
                 This coverage may not be bound without a fully executed brokerage agreement.

Insured Name:       State of Utah                                            ID#:3399369 -
Mailing Address:        5120 State Office Building
                        Salt Lake City, UT 84114
Physical Address:       5120 State Office Building
                        Salt Lake City, UT 84114
Description:            Municipality/ Government
Carrier:                Lexington Insurance Company - Boston NAIC: 19437
Coverage:               PUBLIC ENTITY SELECT                                 Policy Number: 048883349
Effective:               7/1/2013                                         Expiration: 7/1/2014
Limits of Liability:
$20,000,000      Bl, PD & Personal and Advertising Injury Aggregate Limit
$10,000,000      Each Occurrence

$10,000,000     Automobile Each Occurrence Limit

$20,000,000     Error & Omissions Aggregate Limit
$10,000,000     Each Wrongful Act Limit

$20,000,000     Employment Practices Aggreage Limit
$10,000,000     Each Employment Practices Wrongful Act Limit

$20,000,000     Employment Benefit Aggregate Limit
$10,000,000     Each Employment Benefit Wrongful Act Limit

Defense:        Inside the Policy limit and erode the applicable Retained Limit

SIR:            $1,000,000      Each Occurrence and Wrongful Act Retention or Combination of Occurrence and
Wrongfu I Act

Policy Premium:                                                   $717,500.00
TRIPRA Premium:                                                 INCLUDED
Policy Fee                                                             $800.00
State Taxes:                                                      EXEMPT
Stamping Office Fee:                                                $1,077.45
TOTAL:                                                            $719,377.45
Commission:          10%                                                  MEP:        25%


25% Minimum Earned Premium
100% Minimum & Deposit
          Case 2:21-cv-00072-JCB Document 2-2 Filed 02/03/21 PageID.69 Page 61 of 61
SUBJECT TO:
Prior to binding, please provide the following:
1) Completed and signed broker responsible for Surplus Lines Filing Agreement


Attach:
· Crisis Response Coverage Extension Endorsement (LX8703 05/11)
The Crisis Response Coverage Extension Endorsement is included under this policy at no additional premium charge from
Lexington Insurance Company. This endorsement can provide coverage for public relations expenses and media
management services for the purpose of maintaining and restoring public confidence in you in the event of a man-made
emergency situation that involves bodily injury or property damage to multiple persons and results in significant adverse
regional or national news media coverage. The endorsement provides up to $50,000 per crisis event for public relations
expense and media management services, and up to a separate $250,000 per crisis event to fund certain reasonable and
necessary direct costs of the initial crisis response. These limits of insurance are subject to a maximum Aggregate Limit of
$300,000. The limits of insurance provided under the endorsement are separate and do not erode the overall limits of the
policy. In case of a crisis event, you must contact us within twenty-four (24) hours at 877-743- 7669. THIS PHONE
NUMBER IS ONLY FOR REPORTING A CRISIS EVENT AND IS NOT INTENDED FOR ANY OTHER CLAIM
REPORTING OR GENERAL INQUIRY.
· Act of Terrorism Retained Limits Endorsement (LX8369 11 /07)
· Additional Insured as Required by an Insured Contract
· Named Insured Amendatory Endorsement, Manuscript
· School Endorsement, Manuscript
· Healthcare Exclusion Endorsement (With Stated Exceptions), Manuscript
· Fungus/Mold Exclusion w/ Limited Exception, Manuscript
· Exclusion for Immunity Granted to Any Insured, Manuscript


Joe LaRocca
3399369


                                                     CONFIDENTIAL
